Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                          Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 1 of 56



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                            Chapter 11

 VASCULAR ACCESS CENTERS, L.P.,                    Case No. 19-17117-AMC

 Debtor.


                DECLARATION OF STEPHEN V. FALANGA, CHAPTER
                11 TRUSTEE OF VASCULAR ACCESS CENTERS, L.P.

               I, Stephen V. Falanga, of full age, hereby declare as follows:

          1.   I am the chapter 11 trustee (the “Trustee”) for the bankruptcy estate of the above-

captioned debtor, Vascular Access Centers, L.P. (the “Debtor”).

          2.   I make this Declaration in support of the motion (the “Motion”) pursuant to 11

U.S.C. §§ 105(a), 363, and 365, Federal Rules of Bankruptcy Procedure 2002, 6004, 6006, and

Local Bankruptcy Rule 6006-1 for entry of an Order: (a) approving the Equity and Asset Term

Sheet (the “Term Sheet”) and related Purchase Agreement (the “Purchase Agreement”) by and

between the Trustee, Endovascular Health Services, LLC (“Buyer”) and William Whitfield

Gardner (“Gardner”); (b) authorizing and approving the sale of the Debtor’s interests in (the

“Acquired Equity Interests”) certain of the Debtor’s non-debtor subsidiaries attached as Exhibit

A to the Motion (the “Purchased Centers”) and other assets (the “Acquired Assets”) free and clear

of liens, claims, interests, and encumbrances; (c) authorizing and approving the assumption and/or

assignment of certain related executory contracts and unexpired leases; (d) waiving the fourteen

day stay; and (e) granting other related relief.

          3.   The Debtor conducts its business through several limited liability company

subsidiaries throughout the United States (the “Centers”), including the Purchased Centers.
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 2 of 56



       4.      The Centers operate and manage outpatient vascular access centers, whereby

physician interventionalists perform dialysis access procedures and certain other vascular access

procedures on patients with end-stage renal disease and other vascular conditions or diseases.

       5.      As set forth in detail in the Motion, the Debtor and the Centers are parties to a

settlement agreement (the “DOJ Settlement”) with the Civil Division of the United States

Attorney’s Office for the Southern District of New York (“DOJ”), which requires the Debtor and

the Centers to make substantial quarterly payments and comply with a Corporate Integrity

Agreement, among other things.

       6.      As further set forth in the Motion, the DOJ Settlement also requires the Debtor to

pay additional amounts in the event of a sale or partial sale of the Debtor or its assets.

       7.      Attached hereto as Exhibit A is a true and correct copy of the Report of Michael F.

Dubin, Monitor (the “Monitor”), dated July 3, 2019 and filed in the case of William Whitfield

Gardner, et al. v. Vascular Access Centers, LLC, et al., Case No. 2016-00367, Court of Common

Please, Delaware County, Pennsylvania, which discusses the impact of the DOJ Settlement upon

the Debtor’s business.

       8.      After my appointment as Trustee, a Stipulation and Consent Order was entered by

the Bankruptcy Court on June 11, 2020 [D.E. No. 395], which authorized the Debtor to continue

to honor and perform under the DOJ Settlement and authorized the Government to receive

payments as provided for under the Settlement Stipulation.

       9.      Due to issues related to the Debtor’s bankruptcy and operations including those of

the Centers, the Debtor was unable to make two (2) required payments under the DOJ Settlement.

       10.     In October 2020, after the DOJ issued a notice of default for the payment due

October 1, 2020, which the Debtor lacked the funds to pay, I, as Trustee on behalf of the Debtor,



                                                  2
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                            Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 3 of 56



Gardner (the Debtor’s post-petition secured lender), and the DOJ entered into a Stipulation and

Consent Order with respect to the quarterly payment of $201,250, granting the DOJ a first priority,

adequate protection lien against the Debtor’s assets to secure payment. (See Stipulation and

Consent Order [D.E. No. 595].)

       11.     In January 2021, I, as Trustee on behalf of the Debtor, and Gardner entered into a

Stipulation pursuant to which the Court granted the DOJ a second adequate protection lien

(collectively, the “Adequate Protection Liens”) securing the $201,250 payment due on January 1,

2021 pursuant to the DOJ Settlement, which the Debtor lacked funds to pay. (See Stipulation and

Consent Order [D.E. No. 656].)

       12.     The Debtor has since not been able to make the required payments and on March

1, 2021, the DOJ issued a notice of intent (the “Notice of Intent”) to exercise certain alleged offsets

and other rights pursuant to the DOJ Settlement against receivables due the Centers. A true copy

of the Notice of Intent is attached hereto as Exhibit B.

       13.     The DOJ has also applied to the United States District Court for the Southern

District of New York to enter judgment against the VAC Defendants for a sum up to the maximum

amount of $18,360,794 under the DOJ Settlement and has frozen and will potentially offset

accounts receivables due the VAC Centers which are critically needed to continue operations.

       14.     In addition, the Debtor has been unable to remain current with accounts payable to

certain vendors critical to the Debtor and the Centers’ operations and a significant number of key

employees, including physicians, have departed and none of the remaining physicians are currently

under long-term contracts. As a result, the Debtor and Centers have suffered significant operating

losses in 2020 and are projected to suffer ongoing losses in the years ahead.

       15.     During the previous three (3) weeks, due in part to the default under the DOJ



                                                  3
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                          Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 4 of 56



Settlement and a severe lack of working capital sufficient to operate the Debtor and all the Centers,

the Debtor was forced to suspend the operations of the West Orange, Central Jersey, Pittsburgh

and Memphis Centers.

          16.     In part due to Gardner’s providing $400,000 of additional discretionary funding

under the prior orders authorizing such funding and pursuant to the Term Sheet, the Debtor is

currently operating the Purchased Centers other than Vascular Access Center of Prince George’s

County, LLC and Vascular Access Center of Atlantic County, LLC while approval of the proposed

sale is sought.

          17.     The Debtor and the Purchased Centers collectively employ 37 employees,

including physicians, nurse practitioners, and other support staff. The Purchased Centers provide

critically needed outpatient surgical procedures to patients suffering from acute and life-

threatening medical conditions.

          18.     In an attempt to save as many remaining jobs as possible, continue to serve the

communities in which the Centers operate, and preserve the remaining value of the Debtor and the

Purchased Centers as going concerns, it is critical that the Transaction1 proceed expeditiously to

closing.

          19.     The Debtor owns a majority of the equity interests in the Purchased Centers as set

forth on Exhibit A to the Motion.

          20.     As the holder of the majority of the equity interests in each of the Purchased

Centers, and pursuant to the Operating Agreements for the Purchased Centers, I am seeking

authority to enter into the Transactions on behalf of the Debtor.

          21.     Gardner is the Debtor’s majority-in-interest limited partner, holding approximately



1
    Capitalized terms not otherwise defined herein have the meaning ascribed to them in the Motion.
                                                   4
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                        Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 5 of 56



72.5% of the equity in the Debtor.

       22.     I have been advised that Gardner also owns one hundred percent (100%) of the

interests of Buyer.

       23.     Gardner has supported the Debtor and its opportunity to emerge from this process

and to date, has loaned the Debtor $3,500,000.

       24.     Since the outset of my appointment as chapter 11 trustee of the Debtor, I have

continuously engaged in extensive discussions with Gardner regarding a potential restructuring of

the debtor or Gardner’s potential purchase of all or certain of the Debtor’s business and/or assets

in an attempt to preserve the Debtor and/or the Centers as a going concern and prevent or reduce

the job losses associated with closing the Centers and to maximize recoveries for creditors and

other stakeholders.

       25.     On March 22, 2021, Buyer, Gardner and I, on behalf of the Debtor, signed the

Equity and Asset Purchase Term Sheet (the “Term Sheet”) setting forth the principal terms and

conditions of Buyer’s acquisition of the Acquired Equity Interests and Acquired Assets subject to

Buyer’s satisfactory completion of due diligence and the documentation of such transaction in the

Purchase Agreement. A true copy of the Term Sheet is attached hereto as Exhibit C.

       26.     Given the exigencies of the Debtor’s current financial operations, the parties are

working on negotiating the terms of the Purchase Agreement which will be substantially consistent

with the Term Sheet and which shall be submitted to the Court prior to the return date of this

Motion.

       27.     The DOJ has consented to the Term Sheet and supports the Transaction. Upon

approval of the Transaction by the Court, the DOJ has agreed to release the freeze of the

receivables due the Purchased Centers, provided Gardner or the Buyer pay to the DOJ $402,500



                                                 5
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                           Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 6 of 56



in satisfaction of the adequate protection liens.

       28.      I believe, in my business judgment, that Buyer has the expertise, experience, and

financial capability to consummate the contemplated transaction and continue the operations of

the Purchased Centers as a going concern.

       29.      In addition, based on Gardner’s support efforts to date, I believe the Buyer has the

financial capability to provide additional funding needed to support the Purchased Centers through

their significant projected financial losses in the coming years.

       30.      In the exercise of my business judgment, I believe that a sale of the Acquired Equity

Interests and Acquired Assets is in the best interests of the Debtor, its estate, creditors, and other

stakeholders.

       31.      With the assistance of my professionals, I believe the Debtor’s business and its

assets have been thoroughly marketed for nearly a year and believe with reasonable confidence

based on the efforts of SSG that the pool of potentially interested parties has been fully explored.

       32.      Given the current dire financial situation impacting the Debtor and the Centers from

the DOJ Settlement and further erosion of working capital, I believe the Buyer’s offer to acquire

the Acquired Equity Interests and Acquired Assets is the highest and best offer available to save

as many remaining jobs as possible and maximize the value of the Debtor and the Purchased

Centers as a going concern for the benefit of all of the estate’s creditors.

       33.      If the sale is not swiftly consummated, due to the lack of additional access to

financing and the DOJ offsetting against accounts receivable, the remaining operations of the

Debtor will likely have to cease immediately.

       34.      The proposed sale to Buyer has been negotiated in good faith as a result of arm’s

length negotiations.



                                                    6
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                       Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 7 of 56



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.




Dated: March 26, 2021




                                                7
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03       Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 8 of 56




                        EXHIBIT A
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03               Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 9 of 56



IN THE COURT OF COMMON PLEAS, DELAWARE COUNTY, PENNSYLVANIA


________________________________________

William Whitfield Gardner, Anish Shah, Rasesh
Shah, Pravin Shah, Veena Shah, and Warren Yu,
On behalf of Vascular Access Centers, L.P.,

              Plaintiffs,
       v.                                                   CASE No. 2016-000367
Vascular Access Centers, LLC, and James F.
McGuckin Jr., M.D.,

              Defendants.
________________________________________




                            REPORT OF MICHAEL F. DUBIN, MONITOR
                                         July 3, 2019




                                                                                      1
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                   Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 10 of 56



Contents
   I.   Introduction (3)
  II.   Executive Summary (4)
 III.   The Company (6)
            i.  Business (6)
           ii.  Management (6)
          iii.  Operations and Structure (6)
          iv.   Business model (7)
           v. Reimbursements (7)
                      a. Medicare (7)
                      b. Private Reimbursement/Acute Care Contracts (7)
          vi.   Related Party Transactions (8)
         vii.   Commitments (9)
                      a. Capital Leases (9)
                      b. Operating Leases (9)
                      c. Pension Plan (9)
                      d. Executive Contract (10)
IV.     The Engagement (10)
            i.  Purpose (10)
           ii.  Scope (11)
 V.     Detailed Financial Analysis and Assessment of the Company (12)
            i.  Financial Position (12)
           ii.  Going Concern Note to the 2018 Financial Statements (13)
          iii.  Solvency (14)
          iv.   Results of Operations (15)
           v. Cash Flow (17)
          vi.   Analysis of Specific Business Issues (18)
         vii.   Analysis of Company Centers (20)
        viii.   Other Matters Affecting Financial Position (22)
          ix.   Prospects (23)
VI.     Other Comments, Observations and Recommendations (27)
VII.    Exhibits
            i.  Compiled Financial Statements as of and for the Years Ended December 31, 2018
                and 2017
           ii.  Internal Financial Statements as of and for the Three Months Ended March 31,
                2019
          iii.  Selected Schedules From the Company’s April 2019 and May 2019 MBB
          iv.   Summary Page of Internal Forecast for the Years 2019 and 2020
           v. Accounts Receivable as of March 31, 2019 and December 31, 2018


                                                                                            2
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                        Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 11 of 56



I. Introduction
Report of Monitor, Michael F. Dubin (“Dubin”) in accordance with the Order in the Court of
Common Pleas of Delaware County, Pennsylvania Civil Action – Law (“Court”) dated December
19, 2018 and as amended by the Court’s Order of January 16, 2019.

Paragraph 1 of the December 19, 2018 Order appointed Dubin as a Temporary Independent
Financial Monitor (“Monitor”) for Vascular Access Centers, LP and its subsidiaries (“VAC” or
“Company”). The Monitor is to serve until the conclusion of the matter (the referenced litigation),
or until the parties agree otherwise, or until further Order of the Court. The December 19, 2018
Order was amended by the January 16, 2019 Order to read “the Monitor shall exercise his best
efforts to submit a report to the Court and the Limited Partners within sixty (60) days of this
Order assessing VAC’s financial condition, including an assessment of VAC’s financial solvency.”
The Order also requires the Monitor to “distribute a monthly report on VAC’s financial condition
to the Court and all Limited Partners of VAC.” The Monitor’s work is sometimes referred to as
“The Engagement” below.

The date of this submission of the Monitor’s Order is July 3, 2019, which is well past the Court’s
sixty (60) day “best efforts” statement, for a variety of reasons, including, but not limited to:

   •   The Monitor’s engagement letter with VAC was not signed until early in March 2019, soon
       after the parties to the litigation reached agreement as to the terms of the engagement
       letter. The Monitor’s work at VAC began shortly after the engagement letter was signed;

   •   Because of the industry, regulatory and financial issues affecting VAC and VAC’s business
       decisions made in the interest of expense management, VAC personnel have needed to
       address a myriad of issues in the past year. Although VAC personnel did an excellent job
       responding to the Monitor’s many requests for information, the combination of these
       consequential business decisions and the increase in work required by VAC personnel,
       especially considering some personnel decisions which substantially increased the
       volume of work for the remaining VAC personnel, resulted in some delays in providing
       relevant financial and other business information to the Monitor;

   •   Because of the financial condition of VAC and attendant cash flow issues, the Company’s
       external Accounting Firm, Metter & Company, was not able to provide the compilation of
       VAC’s 2018 financial statements required by the Monitor to assess VAC’s financial
       condition and solvency, until less than one month ago. In addition, the delay in the receipt
       of the Company’s 2018 compiled financial statements further delayed the Company’s
       production until June 2019, of its March 31, 2019 financial statements, which were also
       required by the Monitor to assess VAC’s financial condition and solvency;




                                                                                                 3
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                             Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 12 of 56



    •   Some of the requested financial information, including the December 31, 2018 financial
        statements and the Company’s cash flow forecast for 2019 and 2020, required
        modification numerous times due to changes in facts and circumstances;

    •   With the submission of this Report to the Court, the Monitor will begin to distribute
        monthly reports to the Court and the Limited Partners of VAC commencing in August 2019
        and based upon VAC’s July 31, 2019 financial position.


II. Executive Summary: Assessment of Financial Condition and Solvency of VAC

Although much of the information contained in this Report is as of March 31, 2019 (the reasons
for which are described in this Report), for purposes of this Executive Summary, the Monitor
obtained and evaluated certain selected key VAC information for April 2019 and May 2019, so as
to make the summary as up to date as possible. This Executive Summary is a condensed synopsis
of the more comprehensive and thorough information, analysis and assessment that is detailed
in this Report and it is suggested that this Report be read in its entirety.

The Company’s financial condition is precarious and tenuous. It has closed a significant
percentage of its medical centers over the past several years. By any standard, the Company is in
“poor financial health.” Its liabilities substantially exceed its assets. Its current liabilities
significantly exceed its current assets. It has a deficiency in Partners’ equity of $17.7 million ($22.5
million if one considers only the actual owners of the Company). Its results of operations for the
three months ended March 31, 2019 and the year 2018 were significant losses of ($1.2 million)
and ($10.2 million), respectively (although on a cash basis, the losses were significantly less
($600,000) and ($1.8 million), respectively). The Company’s current cash flow is challenging to
say the least. The significant excess of liabilities over assets reflects the Company’s cash flow
challenges to some extent. Cash flow issues are the main bailiwick of the Company’s Controller
and the Company’s business decisions are often based on the lack of adequate cash flow. The
underlying causes and reasons for the Company’s poor financial condition, results of operations
and inadequate cash flow are more fully described in this Report, but broadly relate to: (1) the
changes in the Medicare reimbursement structure. These changes, coupled with the Company’s
current business model, make it unable to take advantage of the existing Medicare
reimbursement structure because of the lack of adequate capital to make substantive changes
in the Company’s medical centers (“centers”) and their operational status; (2) the derivative
litigation that occasioned this Report; and (3) the DOJ litigation and settlement with the Company
pursuant to the Company’s violation of the U.S. False Claims Act. The consequences, both
financial and non-financial, of these three matters, along with the numerous associated and
related consequences, continue to serve as a major impediment to significant improvement in
the Company’s financial condition.



                                                                                                      4
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                            Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 13 of 56



The Company has initiated numerous substantive and significant changes to its operations in an
endeavor to maximize revenue by increasing the volume of procedures performed in its centers
as well as changing the “mix” of procedures to take advantage of the existing Medicare
reimbursement structure. It has also made some considerable expense reductions both in its
centers and in its “corporate” and overhead expenses. The Company continues to change
personnel, most notably physicians, in an attempt to employ those physicians most capable and
competent, hoping to enhance the Company’s reputation in the market while concurrently
increasing referrals from other physicians in the market.

The Company has prepared cash flow forecasts for the years 2019 and 2020. The cash flow
forecasts show expected cash flow after one-time and non-cash items of ($300,000) for 2019 and
$2.8 million for 2020. A summary analysis (see pages 25-26 in this Report) of the results of the
cash flow forecast, for the balance of 2019 and the year 2020, suggests that the forecasted results
for both 2019 and 2020 will be somewhat difficult to achieve. It does seem likely that the
Company will, over the next several years, be able to achieve positive cash flow and improve its
very fragile financial position. However, considering its many challenges (which are more fully
described in this Report), the Company does not, in the opinion of the Monitor, seem likely to
quickly (if at all) “earn” its way out of its poor financial position.

As the effects of the Company’s major challenges do somewhat abate over time as a result of the
Company’s efforts and actions, the expected gradual increase in Medicare reimbursement rates,
the improvement in the Company’s reputation in the market and the attendant anticipated
gradual improvement in cash flows, the Company should stabilize. In fact, the Company arguably
would be operating profitably were some of its cash flow drain ceased, most notably, the
derivative litigation.

The Monitor’s assessment is that the Company will somewhat stabilize and therefore “survive”
its present fragile financial position, inadequate cash flow and a variety of other challenges.
However, it is unlikely that the Company will greatly prosper, achieve substantial profitability and
significantly grow without adequate capital. Sufficient capital would allow the Company to
facilitate building additional centers and/or converting many of its remaining centers to
ambulatory surgical centers (“ASC”) from office-based labs (“OBL”), which represent the
configuration of most of its existing centers. These conversions would allow the Company to
diversify the services it provides, as well as maximize Medicare reimbursement as more fully
described in this Report.

Eventually, without the Company being able to raise sufficient capital, demonstrate the proven
ability to grow, earn realistic “returns” for its owners and provide career growth and financial
incentives for its physicians and other executives, it is likely that these individuals will depart and
seek more opportunistic circumstances and the Company’s owners will be forced to consider
strategic options including potential sale of the Company.
                                                                                                     5
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                      Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 14 of 56




The issue of the Company’s solvency is complex and not easily summarized. The Monitor’s
assessment is that the Company is not likely solvent. The issue is discussed in greater detail on
pages 14-15 of this Report.


III. The Company
i. Business:
The Company provides comprehensive hemodialysis (“HD”) access maintenance including
thrombectomy/thrombolysis, fistulagrams, fistula maturation procedures, vessel mapping,
central nervous occlusion treatment and complete catheter services. It also offers an alternative
setting for a wide spectrum of vascular interventional procedures, including central venous
access for oncology, nutritional and medication delivery, venous insufficiency (including venous
ulcer/non-healing ulcer treatments), peripheral arterial disease (“PAD”), limb salvage, uterine
fibroid embolization and pain management. These services are provided at the Company’s
medical centers (“centers”), which are described below in this Report.


ii. Management:
Dr. James F. McGuckin, MD, FSIR – General Partner, Chief Executive Officer and Chief Medical
Officer

Dr. McGuckin founded the Company in 2005, currently serves as the Company’s Chief Executive
Officer, and is the sole owner and manager of the Company’s General Partner.


iii. Operations and Structure:
The Company contracts most of its centers’ physician/provider services with Philadelphia
Vascular Institute, LLC (“PVI”), a Pennsylvania limited liability company whose sole member and
manager is Dr. McGuckin. Through a professional services agreement with the Company, PVI
provides most of the Company’s physician staffing needs. PVI was originally formed with its sole
purpose being to provide the Company access to physician coverage. Due to corporate medical
regulations, there are many states that prohibit a corporation from employing providers. PVI
employs the physicians and supplies them to the Company as independent contractors pursuant
to a professional services agreement. The Company generally staffs its centers with PVI-
employed physicians. The Company executes management and billing services agreements with
each of the centers to provide centralized management and oversight and healthcare billing
services.




                                                                                               6
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                        Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 15 of 56



iv. Business Model:
The centers currently operate as the office-based labs (“OBL”) category for reimbursement
established by the Center for Medicare & Medicaid Services (“CMS”). The OBL model falls under
the physician office global billing structure. The Company believes this model historically made
the most sense, as it allowed for non-interventional referring physicians/practices to hold
minority equity positions in the subsidiaries that run the centers, and provided a more favorable
reimbursement fee schedule for the services offered than any of the other reimbursement
categories. Additionally, the legal and regulatory compliance requirements for OBLs are less
arduous than those for ambulatory surgery centers (“ASC”) and, therefore, OBLs cost significantly
less overall to build and bring to market than ASCs.


v. Reimbursements:
a. Medicare

The Social Security Act provides that U.S. citizens and resident aliens who are over the age of 65,
who are disabled under age 65, or who are diagnosed with End Stage Renal Disease (“ESRD”) are
entitled to Medicare coverage. Medicare coverage is secondary for patients who have qualifying
employer-based health insurance. After a period, Medicare becomes the primary coverage for
such patients, and the patient’s other health insurance generally pays applicable Medicare
coinsurance payments and deductibles. Medicare currently comprises about 62%-65% of the
Company’s total reimbursement across all services lines.


b. Private Reimbursement/Acute Care Contracts
Before Medicare becomes a patient’s primary payor, if a patient has private health insurance
coverage, then the patient’s own insurance plan or other health care coverage pays for his or her
treatments. Reimbursement from private payors covers most of the remaining 35% of the
patients to whom the Company provides care; however, this private reimbursement may
represent significantly more than 35-38% of the Company’s net revenues because
reimbursement rates from these private payors are often significantly higher than the rates paid
by Medicare. After Medicare becomes a patient’s primary payor, private secondary payors
generally reimburse the Company for this patient’s co-payment, which is 20% of the applicable
Medicare rate.

In January 2017, CMS implemented a significant reduction in reimbursement of HD access-
related procedures. This resulted in an average overall reimbursement reduction for HD services
performed by the Company, of about 30%. While PAD remains at a higher reimbursement rate
than HD in the OBL model, the Company estimates that HD access procedures will, in 2019,
comprise approximately 80% of the Company’s overall case volume and approximately 50% of


                                                                                                 7
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                       Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 16 of 56



its total revenues and PAD, the second largest service line, will generate 13% of cases by volume
and most of the remaining revenue.

In the Company’s opinion, the changes in the reimbursement for HD access procedures have
made the current OBL model unsustainable. Management of the Company believes that in order
for the Company to have an opportunity for future success, many of the centers must be
converted from OBLs to ASCs, in order to to adopt the more favorable ASC reimbursement fee
schedule for HD. The Company plans to execute such conversion by acquiring existing ASCs in the
centers’ current markets or leasing new properties and building out those properties to meet
state and federal ASC regulatory and clinical compliance parameters. The Company intends that
the existing centers would continue to operate as usual in their existing space until the new ASC
space is acquired or developed.

The Company plans to transition the conversion of the centers from OBLs to ASCs using an interim
hybrid model, whereby both the OBL operating subsidiary and the new ASC operating subsidiary
would share the same new space. This hybrid model would allow the OBL center to operate on
certain days, thereby capitalizing on the more favorable OBL Medicare reimbursement on PAD
services, and the ASC center to operate on the opposing days, in order to maximize the more
favorable ASC Medicare reimbursement for HD. The Company expects to use the hybrid model
until the fee schedule equalizes, at which time it is anticipated the Company will only have ASCs.


vi. Related Party Transactions:
The General Partner of VAC, Vascular Access Centers, LLC, receives management fees from the
centers. Reasonable costs and expenses paid to third parties and incurred in connection with the
business and affairs of the Company are considered to be Company expenses and the General
Partner and its Affiliates are entitled to reimbursement to the extent they pay such expenses.
The General Partner is authorized to cause the Company to obtain management services from
Affiliates or some or all of the Partners and such services are to be reasonable arm’s-length
charges.

During 2018 and 2017, the Company paid $9,607,000 and $13,865,000 in fees and
reimbursements to Vascular Access centers, LLC and PVI.

The Company also had a management services agreement throughout October 2017 with four
physician practices owned by the General Partner. The agreement called for certain
management, personnel, finance, administrative and billing services sufficient to operate,
manage and supervise operations of the Companies. Fees paid for these services were $279,000
in 2017. During 2017, the Company billed $7,878,000 in fees and expenses, related to the above
agreement. The agreement was canceled on October 13, 2017.


                                                                                                8
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                      Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 17 of 56



vii. Commitments:
a. Capital Leases
The Company has acquired equipment under the provisions of long-term leases. The following
schedule shows the future minimum lease payments under the capital leases:




Year Ended December 31,
           2019                                             $              571,000
           2020                                                            559,000
           2021                                                            469,000
           2022                                                              8,000
                    Total                                                1,607,000


b. Operating Leases
The Company has a number of operating lease agreements primarily relating to the lease of
surgical offices and equipment. These leases are mainly non-cancelable and expire on various
dates through 2025. The following is a schedule of future minimum lease payments required
under the operating leases that have initial or remaining non-cancelable lease terms in excess of
one year as of December 31, 2018:

           2019                                             $            2,298,000
           2020                                                          1,943,000
           2021                                                          1,287,000
           2022                                                            483,000
           2023                                                            260,000
           Thereafter                                                      377,000
                   Total                                                 6,648,000


c. Pension Plan

The Company maintains a salary reduction/profit-sharing plan under the provisions of Section
401(k) of the Internal Revenue Code. The Company provided for contributions in the amounts of
$211,000 in 2018 and $180,000 in 2017.




                                                                                               9
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 18 of 56



d. Executive Contract
A Chief Executive Officer (“CEO”) contract was executed by the General Partner with an effective
date of January 1, 2007. This agreement was subsequently amended on January 1, 2010 to
include a deferred component. The annual compensation was originally limited to $350,000. The
2010 amendment reduced base compensation to $200,000 per year during the deferral period,
beginning in 2007 through February 2010. Effective March 1, 2010, the Chief Executive Officer
was then contracted to receive annual compensation of $200,000 adjusted under various
circumstances. The CEO was paid $25,000 in current compensation per month effective January
2010. Bonus payments during that period totaled $14,000. The deferred compensation covering
the period January 2007 through February 2010 remains payable when the Company’s cash flow
permits, but no later than upon a sale of substantially all of the Company’s assets or equity, with
interest accruing at 9%. Interest on the unpaid amount accrued and included in the consolidated
statements of operations in 2018 and 2017 was $182,000 and $167,000, respectively. The Chief
Executive Officer contract was amended beginning March 1, 2019. The compensation (base
salary) is at the rate of zero dollars per year. The CEO is eligible for a discretionary bonus up to
the amount of the difference between the base salary and the reduced salary (“differential”) plus
an amount equal to interest on the differential at an annual rate of (9%).


IV. The Engagement
i. Purpose:

The engagement was performed for the purpose of understanding and assessing VAC’s financial
condition and solvency (“assessment”) so as to provide the Court with an independent and
objective assessment of the financial position and solvency of VAC. As discussed above, there
were numerous facts and circumstances that delayed the assessment. Since an assessment of
financial condition relates to a period in time, and since the Company prepares actual historical
internal financial statements only on a quarterly basis, and the preparation of the financial
statements occurs a fairly significant period of time subsequent to the end of each calendar
quarter, the most recent assessment practical was of the Company’s March 31, 2019 quarterly
financial statements. Although the Company does prepare internal financial statements
quarterly, its process does not necessarily apply all of its internal reconciling, adjusting and
estimating procedures that are applied to its annual financial statements, nor does the
Company’s external accounting firm, Metter & Company, perform a compilation of the quarterly
financial statements as they do for the annual financial statements. Therefore, some portion of
the assessment and attendant analysis does consider and rely upon the Company’s financial
statements for the year ended December 31, 2018.




                                                                                                 10
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                      Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 19 of 56



ii. Scope:
The Assessment was based upon the Monitor’s (the “Monitor” includes Michael F. Dubin and the
Monitor’s Assistant, Matthew Schoettler, who performed work at the direction of the Monitor)
reading, review, analysis and evaluation of numerous documents and sources of information,
including:

    •   The litigation related documents and Court filings over the past several years, including
        reports of various expert witnesses;

    •   Company prepared monthly, quarterly and annual Monthly Business Briefings (“MBB”)
        for various periods in 2017, 2018 and 2019;

    •   Company prepared trial balances, schedules, accounting and financial analyses, etc.;

    •   Company prepared daily and monthly cash flow worksheets and forecasts;

    •   Company prepared analyses of its centers where it performs medical procedures;

    •   Company prepared forecasts and projections for various periods over the last few years.

    •   Annual financial statements of the Company, compiled by the Company’s external
        accountants, for the last four years;

    •   Agreements and settlements to which the Company is a party, including the agreements
        and settlement with the Department of Justice (“DOJ”), consultants, physicians and other
        miscellaneous agreements;

    •   Valuation (reports) of the Company prepared by external valuation experts; and

    •   Selected correspondence from the Company’s CEO to the Company’s Limited Partners.


At the request of and pursuant to an agreement between Attorneys for both the Plaintiffs and
Defendants, the Monitor met, prior to the start of the “fieldwork,” on an ex parte basis,
individually, with Attorneys for the Plaintiffs and the Defendants;

The Monitor conducted meetings and interviews with members of VAC’s executive team.

The Monitor performed limited consulting procedures with respect to certain of the Company’s
financial statements, trial balances, records, schedules and transactions in order to understand
the Company’s financial statements and facilitate this consulting engagement. The Monitor had
no access to centers owned by the General Partner. These consulting procedures were
performed for the three months ended March 31, 2019 and the years 2018, 2017, and selected
years prior to 2017.

The engagement is a consulting engagement and is not:

                                                                                               11
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                           Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 20 of 56



    •   Work performed in accordance with AICPA standards (despite the Monitor being a CPA);

    •   Any type of forensic audit;

    •   A judgment with respect to any legal matters that will ultimately be decided by the Court.


Amounts included in this Report are generally rounded and stated at approximate amounts.
Comparisons between periods are based on annualized amounts when appropriate.




V. Detailed Financial Analysis and Assessment of the Company
i. Financial Position:
The Company’s actual financial condition at March 31, 2019 is fragile. Aside from property and
equipment and some limited miscellaneous other assets, its principal source of liquidity is
collection of its accounts receivable (“A/R”) of $4.2 million, due primarily from Medicare and
private insurance. (A/R is discussed in more detail below). Professional supplies of $1.5 million
are significant, serving as supplies to be used in performing medical procedures which, along with
physician services, generate A/R. The Company’s cash balance is negligible. However, the
Company’s obligations are varied, substantial and require cash to satisfy. Current liabilities,
meaning obligations that are considered to be due and payable within one year, aggregate $8.2
million, exclusive of a loan to the Company of $500,000 by its CEO. Other liabilities of $5.2 million,
which are classified as long-term, are obligations which will negatively affect the Company’s cash
flow.

As stated above, A/R is the Company’s most important and largest cash generating asset. Because
of that, the Monitor performed procedures to understand how this asset is determined, including
gaining an understanding of the process by which VAC recognizes revenue and calculates the A/R.
Based on their experience, VAC’s management expects to collect about 41% of their billings
(which also represents about 80+% of the Medicare allowable reimbursement), considering
contractual allowances, retroactive adjustments, audits, billing reviews and other matters. This
estimate factors in VAC’s estimate that Medicare accounts for approximately 62%-65% of all
billings and reimburses at government set specific rate for procedures. Private insurance or other
“non-Medicare” payors account for approximately 35%-38% of all billings and reimburse at
different amounts than Medicare. Private Pay cases account for less than 1% of billings and
reimburse varied amounts. A/R balances were $4,215,733 and $4,544,662 at March 31, 2019 and
December 31, 2018, respectively, as reflected on the Exhibits attached to this Report. The
Company determines its A/R by calculating the difference between revenue and collections per
center and using that difference to adjust prior period A/R balances. A/R balances materially
agree to the Company’s financial statements at their respective dates.


                                                                                                   12
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                           Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 21 of 56



The Company’s equity position at March 31, 2019 reflects a deficiency in total members’ (also
referred to as “partners”) equity of approximately $17.7 million, which is actually somewhat
worse because the deficit attributable to the actual partners of the Company is ($22.5 million),
which is offset by $4.8 million of partners’ equity attributable to individuals (generally physicians)
who own equity interest in some of the Company’s centers but typically own no interest in the
Company itself (this occurs because accounting rules require consolidation of these physicians’
interests in the Company’s financial statements). The Company’s financial position is further
exacerbated by its redeemable preferred stock of $14.4 million, the vast majority of which is
owned by the Company’s Limited Partners, including some individuals who represent the
Plaintiffs in the derivative litigation against the Company and who have the right to demand
redemption of the preferred stock in cash at any time. There are certain limitations as to the
ability of the owners of the preferred stock to demand cash redemption, such as unavailability of
funds that are otherwise required to pay taxes, debt payments and certain other expenses of the
Company. However, a choice by the Limited Partners to demand cash redemption of their
preferred stock by the Company would dramatically impair the Company’s ability to operate
effectively, if not actually causing the Company to potentially cease operations. Notwithstanding,
the preferred stock is carried as a liability (as opposed to equity) on the Company’s balance sheet.
As such, the Company’s liabilities, $28.3 million, exceed its assets of $10.6 million by $17.7 million
as of March 31, 2019.

It should be noted that the Company’s consolidated financial statements as of December 31,
2018, compiled by Metter & Company and issued June 12, 2019, include a note to the financial
statements (as shown below) which is a consequence of the doubt expressed by the outside
accountants as to the Company’s ability to continue as a going concern through June 12, 2020
(twelve months subsequent to the date of issuance of the financial statements).


ii. Going Concern Note to the 2018 Financial Statements:
The financial statements have been prepared on a going concern basis which assumes the
Company will be able to realize its assets and discharge its liabilities in the normal course of
business for the foreseeable future. The Company had losses of $9,518,255 in 2018 and
$2,881,888 in 2017.

Management believes these losses are the result of a change in Medicare reimbursements in
early 2017 coupled with reductions in volume related to the Limited Partnership derivative
lawsuit and the Department of Justice settlement. This condition raises substantial doubt about
the Company’s ability to continue as a going concern within the next twelve months from the
date these financial statements are available to be issued, due to the fact that they may be unable
to generate enough cash flow to meet future obligations.



                                                                                                   13
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                             Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 22 of 56



Management intends to finance operating costs over the next twelve months with existing cash
on hand and loans from its members. Management is also working to secure external financing.
The Company’s ability to obtain loans from its members and the new financing is not known at
this time.


iii. Solvency:
In order to evaluate the solvency of VAC at March 31, 2019, it is first necessary to define the term
and consider what definition is most applicable to VAC, since there is no agreed-upon definition
of solvency in literature dealing with financial matters, exclusive of the definition in the U.S.
Bankruptcy Code.

Many of the following definitions are similar and warrant analysis with respect to VAC:

    •   (Wikipedia) Solvency, in finance or business, is the degree to which the current assets of
        an individual or entity exceed the current liabilities of that individual or entity;

    •   (Standard dictionary) The possession of assets in excess of liabilities; the ability to pay
        one's debts;

    •   (Merriam Webster) Solvency is a company’s ability to pay its debts as they become
        due;

The definitions above can be summarized as follows:
        1. The excess of current assets over current liabilities;
        2. The excess of assets over liabilities;
        3. The ability to pay one’s debts.


Based on the financial position of VAC, the answers to #1 and #2 very clearly suggest VAC is
insolvent since its current liabilities exceed its current assets and its total liabilities exceed its
total assets. As regards #3, this is a judgment call. VAC is paying its debts, but the excess of current
liabilities over current assets and the cash flow difficulties described below in this Report certainly
suggest that VAC is generally not necessarily paying its debts as they become due.

The U.S. Bankruptcy Code views solvency somewhat differently in that its definition is actually a
definition of insolvency, as follows:

    •   (U.S. Bankruptcy Code – Insolvency) With reference to a partnership, financial condition
        such that the sum of such partnership debts is greater than the aggregate of, at a fair
        valuation:


                                                                                                     14
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                          Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 23 of 56



           o All of such partnership’s property;
           o The sum of the excess of the value of each general partner’s non-partnership
             property over such partner’s non-partnership debts;


This definition is somewhat problematic because:
   1. The Bankruptcy Code introduces the term “fair valuation” which is not used in the other
      standard definitions. “Fair valuation” generally implies a market approach rather than a
      book value (historical cost basis) approach; and
   2. The Monitor has no information related to the General Partner of VAC.


As regards #1, it should be noted that the Company did actually engage an independent valuation
firm to do a “fair valuation” at December 1, 2018. This valuation was done in connection with the
DOJ litigation and settlement. The valuation report made it clear that the valuation was on a
“non-marketable and non-controlling interest basis,” which would not necessarily seem to be a
“fair valuation” as defined by the Bankruptcy Code. The valuation determined that the Company
had a significant fair value at December 1, 2018. The Company ultimately chose to use the assets
versus liabilities definition although the calculation was made on a VAC subsidiary-by-subsidiary
basis since the DOJ settlement involved warranties by individual subsidiaries. There does not
appear to be a reason, for the purposes of this analysis, to apply the assets versus liabilities test
on other than an entity (entire Company) basis.

A “fair valuation” (which would require an independent valuation expert) would value the entity’s
cash flows or apply a “market” based approach, but it was out of the scope of this Engagement
to postulate the value of the Company’s cash flows in the market, or determine a “market”
valuation, although it is certainly conceivable that a buyer might find value in the Company
because of the ability to eliminate a material amount of the Company’s administrative and/or
operating expenses.

As such, based on all of the potential definitions, the Monitor’s opinion is that, in its present
condition, the Company is likely not solvent because the Monitor believes that the liabilities over
assets test is the most reliable and the Company’s excess of liabilities over assets is substantial.
However, were the Company to raise capital and generate significant income, it is conceivable
that it could achieve solvency.


iv. Results of Operations:
The Company continues to operate under some difficult constraints, most notably the significant
changes in Medicare reimbursement rates which became effective in 2017, the ramifications of

                                                                                                  15
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 24 of 56



the DOJ litigation and settlement, which occurred in 2018 and the derivative litigation (which has
occasioned this Report to the Court) which commenced in 2016. All of these matters (which are
described in more detail later in this Report) have required substantial resources of the Company,
including cash and time and effort of VAC employees. However, the DOJ litigation and the
derivative litigation have required the Company not only to expend cash, but have dramatically
affected the Company in the market, since the DOJ litigation and derivative litigation have
apparently caused many of the Company’s physicians to leave the Company, some of whom
operated the more profitable Company centers, and referrals to VAC centers decreased
significantly, and in some cases, precipitously, because of the adverse publicity related to the DOJ
litigation. In fact, some of the Company’s centers actually closed in the year ended June 30, 2019.
These events and circumstances have substantively and negatively affected the Company’s
revenues and results of operations.

Management of the Company has reacted to its loss of physicians by actively recruiting new
physicians, forming in one case, a joint venture with an existing unrelated physician group,
rotating physicians among centers, where feasible and practical, and in some cases, simply
closing centers that are deemed unsustainable, not profitable or incapable of being profitable.
Management has also initiated substantial expense reduction actions, including layoffs of
numerous employees, reduction in and/or deferral of compensation for highly paid and/or key
employees, consolidation of medical, clerical and administrative staff where appropriate and
outright reductions in various other expenses deemed non-essential. The Company’s
management and physicians have also worked hard to increase the percentage of medical
procedures (“cases”) the Company performs for which insurance reimbursement has been and
is far more favorable e.g. peripheral artery disease (“PAD”) cases as opposed to hemodialysis
cases (“HD”). However, notwithstanding the significant efforts expended and actions taken to
improve, results of operations and cash flows are still suffering.

To be more specific, the Company’s revenues for the three months ended March 31, 2019 were
$8.6 million. By comparison, revenues for the three months ended March 31, 2019 (annualized),
the year ended December 31, 2018 and the year ended December 31, 2017 were $34.3 million,
$44.4 million and $58 million, respectively, which represented decreases of 22.7% and 23.4%
from each of those respective prior periods. The volume of cases in 2018 decreased by 14% and
revenue per case decreased by 11% compared to 2017. Results of operations for the three
months ended March 31, 2019 (the latest period for which interim financial results are available)
and the year ended December 31, 2018 were losses of approximately $1.2 million and $10.2
million, respectively. However, a substantial portion of those losses was comprised of non-cash
items e.g. depreciation, amortization, accretion of interest expense, impairment of certain
assets, etc. and/or non-recurring items e.g. a $3.8 million settlement of the DOJ litigation, a gain
of $800,000 relating to the settlement of litigation involving the Company’s closed Georgia
center, $225,000 in reimbursement paid to the federal government related to overbilling
Medicare by the Company’s Pittsburgh center, and $750,000 of income related to restructuring
                                                                                                 16
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 25 of 56



various physician contracts in several of the Company’s centers. Adjusting for these non-cash and
one-time items, the Company’s losses for the three months ended March 31, 2019 and December
31, 2018 are estimated as ($600,000) and ($1.8 million), respectively. The Company’s financial
statements for the three months ended March 31, 2019 and the years ended December 31, 2018
and 2017 are attached as Exhibits to this Report.


v. Cash Flow:
The Company’s cash flow has been greatly impacted by the events and circumstances described
below. The Company manages cash on a daily basis with the Controller often spending the
majority of his time managing the Company’s limited cash. The Company utilizes both daily and
monthly internal cash projections. Cash has generally not been adequate to pay all of the
Company’s expenses and obligations when they are technically due, so many of the more flexible
payments e.g. physicians’ incentives, 401(k) payments, vendors, etc. are strategically deferred.
There is less flexibility with respect to matters governed by law or regulations, such as payroll,
litigation matters, DOJ matters, rent, etc.

For the year ended December 31, 2018, the Company experienced negative cash flow from
“normal” operations (i.e. exclusive of unusual litigation expenses, penalties, non-cash items, one-
time costs, etc.) of approximately ($1.8 million). Negative cash flow from “normal” operations in
the first quarter of 2019 was approximately ($600,000), which was somewhat higher than the
average negative cash flow of the average quarter in 2018. Management expects that the
changes, improvements and actions that it has taken, as discussed above, will begin to
significantly improve the Company’s cash flow from operations.

The Company has prepared detailed forecasts for the balance of 2019 and for the year 2020. The
forecasts have been prepared both in the aggregate and for each of the Company’s centers and
are detailed by volume of cases performed for each service provided by the Company e.g. PAD,
HD and vein cases, etc. as well as expected reimbursement by case, based on current and
forecasted Medicare, private and other insurance reimbursement rates, considering center
location, physician, “acuity” and other pertinent factors. Based on the Company’s internal
forecast, cash flow from “normal” operations (referred to as “subtotal profit” on the forecast) is
expected to increase to $1.6 million for 2019 and $5.3 million for 2020. However, the other costs
that will continue to affect the Company’s cash flow e.g. litigation, penalties, costs of compliance
with DOJ litigation, various agreements and settlements and “one-time” costs and expenses, etc.
are forecasted to be substantial. Many of these costs, e.g. the derivative litigation, are extremely
difficult to estimate or forecast. The Company’s forecast for cash flow for 2019 and 2020,
inclusive of all expected cash outflows, is ($300,000) for 2019, but increasing to $2.8 million for
2020. The Company’s forecasts are discussed more in detail below.



                                                                                                 17
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 26 of 56



vi. Analysis of Specific Business Issues:
Although there are a limited number of companies that provide all of the specific services in the
health care sector in which VAC operates, several of these companies are extremely large (some
hundreds of times the size of VAC) and some are well established, well capitalized public
companies. In addition, there are hundreds if not thousands of hospitals that provide at least
some, if not all, of the services provided by the Company. As such, the competitive landscape for
the Company is challenging. In addition, the health care sector itself is under significant
continuing scrutiny and perceived pressure, if not actual “assault” from politicians, government
regulations and other special interest groups, as health care costs continue to rise, all of which
serves as a “lightning rod” for the many parties.

The Company has experienced some fairly serious negative incidents and circumstances in the
past two to three years. These include the aforementioned change in Medicare insurance
reimbursement rates, the DOJ litigation resulting in the imposition of millions of dollars of fines
and penalties, the derivative litigation which has been a significant drain on cash flow as well as
having had a deleterious effect on the Company’s physicians and employees, and certain other
business issues. As previously alluded to, each of these events have affected the Company in a
substantive and momentous manner, negatively affecting the Company’s cash flow, financial
positions and liquidity, and sometimes well beyond the immediate dollar impact, and are
described below:

   •   Medicare reimbursement rates – the majority of health care providers are significantly
       affected by insurance reimbursement rates. VAC is no exception. Companies that provide
       a single service are potentially most affected by insurance reimbursement rates.
       Companies such as VAC, which provide a suite of services, do have some flexibility to alter
       their service mix although this is not always practical or feasible. As regards VAC, the 2017
       Medicare rate changes substantially reduced the reimbursement for HD services an
       average of 30%, and HD represented by volume, about 70% of the Company’s cases. PAD
       services were largely unaffected by the 2017 reduction in Medicare reimbursement rates
       and in fact, have somewhat increased in the last several years. VAC has reacted to these
       reimbursement rate changes by changing its service mix, increasing the volume and
       percentage of PAD procedures on an absolute basis and as a percentage of the total
       procedures performed. Medicare reimbursement rates also depend on the type of facility
       that perform these services. In order to maximize Medicare reimbursements, the
       Company would need to convert its facilities from its current model of OBLs to ASCs.
       Furthermore, in order to capitalize on more favorable rates for HD services in ASCs and
       virtually all other services (including PAD) in OBLs, the Company would then operate the
       centers as “hybrid” centers, wherein HD services would be performed on days the center
       operated as an ASC and all other services would be performed on days the center
       operated as an OBL. However, building and/or converting the Company’s centers to ASC
       centers requires substantial capital, far more than the Company has or is likely able to
                                                                                                 18
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                        Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 27 of 56



      generate or raise from outside sources given its present circumstances. In addition,
      certain states e.g. Pennsylvania now require all new centers built in PA to be built and
      licensed as ASCs. Other states are showing signs of following the same licensing path. In
      New Jersey, existing facilities are “grandfathered” but if you move or sell, you must
      rebuild as an ASC. In Florida, the law is “trending” towards requiring any vascular
      procedure to be performed in an ASC and other centers may need to convert. Although
      the Company believes that it will prevail in its existing licensing matters, there are
      numerous challenges that must be met, including political influence being exerted by
      hospitals or other entities that would be negatively affected by licensing of facilities such
      as VAC that pose a competitive threat, the difficulty in dealing with a myriad of states and
      state agencies that view and approach the licensing issues differently, and perhaps most
      importantly, the financial challenges associated with conversion of existing facilities
      and/or building new facilities;

  •   Violation of the U.S. False Claims Act with respect to the Company’s Medicare
      reimbursement claims Department of Justice settlement – the DOJ settlement requires
      significant cash to pay fines of $3.8 million through 2023. However, the settlement also
      provides for potential additional payments of $14.6 million through 2023 in the event that
      VAC’s annual revenues exceed $48.5 million. The settlement also requires VAC to make
      additional payments in the event of a sale or partial sale of the Company or its assets. As
      such, this $14.6 million of potential payments serves as an impediment to external
      financing or sale of the Company. Further limiting the opportunity for sale is the
      Company’s present poor financial condition which would eliminate the potential by a
      “financial buyer” i.e. a buyer not already in the industry or a related industry, as opposed
      to a “strategic buyer” seeking to augment or grow its existing service offerings. There are
      annual termination amounts ranging from $5.9 million in 2019 to $9.1 million in 2023,
      which, if paid by VAC, eliminate all future liability of VAC to the DOJ. As previously
      described, the negative publicity of the Medicare issue and the DOJ settlement have
      adversely affected VAC’s physicians and employees;

  •   Other matters related to or caused by the settlement of the DOJ litigation—as part of the
      settlement of the litigation, the Company is required to:
         o Enter into a Corporate Integrity Agreement (“CIA”) with the Office of Inspector
           General of the U.S. Department of Health and Human Services. The Company
           expects that compliance with the CIA will require substantial internal resources as
           well as external consulting services from an independent review organization
           (“IRO”) and outside counsel, which will cost the Company a total of $800,000 in
           2019 and 2020;




                                                                                                19
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                          Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 28 of 56



           o Pay the legal costs (expected to total $200,000 in 2019 and 2020) of the “Relators”
             (those individuals which were in effect the “whistleblowers” with respect to the
             Company’s violations of the False Claims Act);
           o Obtain an audit or a review of the Company’s financial statements starting with
             calendar year 2019, by an independent CPA firm, whose services are estimated to
             cost at least $50,000 annually;

   •   Derivative litigation – the derivative litigation is estimated to have cost the Company
       hundreds of thousands if not millions of dollars (the legal bills are privileged and not
       available to the Monitor). It is possible that substantially more litigation costs will be
       incurred with respect to this matter if the litigation continues for a long period of time. In
       addition, the derivative litigation has occasioned the assignment of a Monitor, which is a
       significant expense for the Company. Perhaps more importantly, the uncertainty of the
       derivative litigation has caused unrest and ostensibly some key physician resignations,
       some of whom have begun to compete with the Company. In addition, the loss of
       physicians has significantly affected the Company’s revenues as its centers are forced to
       reduce the volume and change the mix of procedures performed, utilize VAC physicians
       at other centers, or in some cases, close centers.

   •   The Company entered into an employment agreement with a former physician, Dr. Atassi,
       to serve as the Company’s Chief Medical Director for a period of five years commencing
       December 1, 2018. Dr. Atassi’s compensation is $250,000 per year. However, Dr. Atassi
       is, in essence, required to be fully compensated whether he serves in the role or not. Dr.
       Atassi provided notice to the Company that he would not be serving the five-year term
       and would be resigning shortly after signing the contract. Accordingly, the Company
       recorded the entire contract value of $1,250,000 in its 2018 financial statements.


vii. Analysis of Company Centers:
As of the date of this Report to the Court, the Company operated 11 centers (its Jacksonville, FL
center closed June 30, 2019). The centers are located as follows: New Jersey (3); Tennessee (3);
Louisiana (2); Pittsburgh (1); and Maryland (2). The Company has operated over 20 centers in
previous years.

The Company’s centers, brief description of each center and certain salient information follow:

   •   Atlantic County, NJ—This center had previously been the best, most profitable center at
       one time. In 2018, the center’s physician resigned and chose to compete with the
       Company. The Company has recently engaged another physician and believes that it has
       an additional physician as a prospect, but it is too soon to predict whether the center will
       become very profitable again. The Company had virtually eliminated staffing at the center

                                                                                                  20
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                       Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 29 of 56



      pending the new physician performing procedures. Year to date (“YTD”) through May
      2019, the center has been close to breakeven, but profitability is running substantially
      behind the comparable period in 2018. This is a center which the Company would strongly
      consider converting to an ASC;

  •   Central New Jersey and West Orange, New Jersey—These centers are geographically
      close enough to be considered together. There has been significant physician turnover,
      resulting in one remaining physician serving both of these centers, rotating between the
      centers. This has obviously reduced costs, but there has been, as expected, an adverse
      effect on revenues commencing in 2018, and which will continue until additional
      physicians are hired. YTD through May 2019, the centers’ profitability is somewhat behind
      the comparable period in 2018 and the centers are operating at a loss. The Company
      would strongly consider converting one of these NJ centers to an ASC;

  •   Bolivar, Memphis, and Memphis East—These three centers are all in Tennessee and
      geographically close enough to be considered together. They have historically been very
      profitable for the Company and are served by very capable physicians who rotate among
      the centers. The physicians are also joint venture partners with the Company, which
      relationship serves as an added financial incentive. In late 2018, the centers experienced
      resignations of a significant number of employees, adversely affecting the centers’
      operational results and profitability. Within the past several months, staffing has
      improved measurably and Management of the Company expects these centers to return
      to substantial profitability. YTD through May 2019, the centers are substantially behind
      the comparable period in 2018, but are still very profitable for the Company. The
      company would strongly consider converting one center, likely Memphis, to an ASC;

  •   New Orleans and North Shore, Louisiana—These centers are geographically close enough
      to consider together. The centers are moving towards becoming one OBL and one ASC,
      which should increase their future profitability. The Company has signed a new lease and
      construction of an ASC is underway. It is expected that the construction will be completed
      in 15 months. The centers have reduced their physician count to 2.5 full time equivalent
      physicians, who are performing well. This should reduce physician cost and increase
      revenues and future profitability. YTD through May 2019, the centers are significantly
      more profitable than in the comparable period in 2018, although the centers are not yet
      among the most profitable of the Company’s centers. The Company would strongly
      consider converting the North Shore, LA center to an ASC;

  •   Pittsburgh, PA – Although Pittsburgh (technically Cranbury, PA) is one center, it is in
      essence operating as two centers, since “VAC of Pittsburgh” is an OBL that is performing
      HD, PAD and other procedures, while this same location is serving as an ASC. The ASC has
      received its Medicare certification and is awaiting licensing by the State of PA. The center
      has physicians and its profitability has been affected by a delay in obtaining hospital


                                                                                               21
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 30 of 56



       privileges, but that obstacle seems to have been solved. When the center is licensed by
       PA, it will operate as a hybrid center, thus allowing it to maximize reimbursement rates
       for each of the procedures it performs. YTD through May 2019, the center is the
       Company’s most unprofitable center and performing worse than in the comparable
       period of 2018. The licensing from the State of PA would ostensibly dramatically increase
       the profitability of the center;

   •   Prince George, Maryland—This center had historically been considered one of VAC’s best
       and most profitable centers, until the physician resigned in 2018 and the volume of cases
       plummeted. The trend has continued in 2019 and only in the last few months has a
       replacement physician been hired. The new physician has an excellent reputation, is
       extremely well qualified and has taken several actions to improve performance, including
       securing a relationship with a local nursing home and hiring a physician liaison. However,
       the center faces an “uphill battle” to regain its former status. YTD through May 2019 the
       center has been slightly unprofitable, which is slightly worse than in the comparable
       period of 2018. The Company would strongly consider converting this center or Southern
       Maryland center to an ASC;

   •   Southern Maryland – This center was the Company’s second most profitable center in
       2017, dropped to the fifth best performing center in 2018, and is for YTD May 2019 the
       Company’s best performing and most profitable center. The center has excellent
       physicians and performs VAC’s third most PAD procedures, which has caused profitability
       to more than triple through May 2019 compared to the similar YTD period in 2018. The
       Company would strongly consider converting this center or the Prince George, Maryland
       center to an ASC.


viii. Other Matters Affecting Financial Position:

In the assessment of financial position, the Monitor also considered related party transactions
between VAC and other entities not part of VAC (“non-VAC entities”) which entities are owned
by the General Partner of VAC, Dr. McGuckin. These transactions, which had the potential to have
enhanced or negatively affected VAC’s financial position, were concerns described in the
documents filed as part of the derivative litigation. The most salient matters and those potentially
most important to the determination of VAC’s financial position relate to VAC having provided
working capital and substantial services, such as opening, staffing and support of four Dr.
McGuckin owned centers, and those centers not having adequately reimbursed VAC for capital
and services provided by VAC. There are also considerations related to management fees
provided by VAC to non-VAC entities and not reimbursed to VAC and Dr. McGuckin’s VAC salary.

The Monitor’s testing and analysis of these matters suggests that generally, the appropriate
amount of reimbursements was made to VAC by the non-VAC entities and/or Dr. McGuckin and
the minor reimbursements that were not made would not have materially affected VAC’s

                                                                                                 22
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                       Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 31 of 56



financial position or solvency. The Monitor did note that some of the reimbursements were not
made timely, possibly including significant reimbursements made in 2017, but the effect of these
late reimbursements, which in essence constituted an interest free loan, also do not have a
material effect on VAC’s financial position or solvency.

During the years circa 2012 through 2017, about $82 million (in the aggregate) of payments were
made by VAC as a reimbursement to PVI (or less frequently to Dr. McGuckin and/or Vascular
Access centers, LLC), most of which represented payments by VAC for physicians supplied by PVI
to VAC (see “The Company/Business/Operations and Structure” section above). The 2017 and
2016 VAC financial statements compiled by Metter & Company agree with the amounts paid by
VAC to Dr. McGuckin and/or the non-VAC entity for the reimbursement of physician
compensation of $13,864,930 and $13,972,779, respectively, shown in the derivative litigation.
The Monitor’s testing and analysis suggests that these amounts in 2017 and 2016 were actually
paid by VAC. The Monitor also analyzed Dr. McGuckin’s compensation and it appears that the
compensation materially agrees with the applicable compensation agreements, but it is clear that
better internal controls are required to be implemented as relates to matters such as this wherein
both parties to the agreements are one person (Dr. McGuckin, acting as General Partner of VAC
and CEO of VAC).


ix. Prospects:
Considering the multitude of factors discussed above, the Company does not seem likely to
“earn” its way out of its poor financial position. The Company’s cash forecasts show expected
cash flow after one-time and non-cash items of ($300,000) for 2019 and $2.8 million for 2020.
The forecasts were prepared by management of the Company, with significant and substantive
input from all of the members from the Company’s executive team. The forecasts were prepared
on a “center-by-center” basis, considering the market in which each center operates, expected
acuity (as it relates to Medicare reimbursement), the effect of reimbursement rates by
geography, and other factors. The expected results for all centers were aggregated and combined
with the expenses and costs associated with “corporate” and overhead expenses. The forecasts
were prepared using a combination of existing information and estimates based upon numerous
assumptions, such as status of future centers (continuing or closing), physicians in each center
(existing or to be replaced), potential for joint ventures with other physicians, and licensing
requirements for centers in states requiring such licensing.

As would be expected, the most important and the most difficult estimates and assumptions
involve two major areas: (1) revenues including the volume and mix of procedures to be
performed and insurance reimbursement rates for 2020 (as 2019 rates are already set); and (2)
the ability to manage expenses, specifically those most directly associated with revenue
production, physicians’ compensation and compensation of medical and administrative
employees as well as rent and facilities expense.


                                                                                               23
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                            Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 32 of 56



The forecast for 2019 assumes a cash loss of about ($300,000) inclusive of all items requiring a
cash outlay during the year (regardless if only a one-time requirement). The appropriate
evaluation and analysis of the forecast is by means of comparison to actual results for the
respective periods. The Company’s actual results for the three months ended March 31, 2019,
adjusted for non-cash items and the timing of non-cash items, when compared to the forecast
for the same period, are reasonably similar. However, the forecast was completed subsequent
to March 31, 2019 and this similarity would be expected. Therefore, a better measure of the
reliability of the forecast is a comparison of actual results to the forecasted results for months
subsequent to March 31, 2019. The Company prepares actual (accounting system based)
financial statements quarterly. However, monthly results are accumulated and presented in MBB
which are generally reliable as to revenue metrics, but do not consider or include certain types
of expenses that are judged either non-operating or one-time/unusual expenses, albeit these
expenses do affect cash flow, so it is difficult to assess actual cash flow for those periods. As such,
comparing actual expenses to forecasted expenses does not necessarily achieve the intended
result, although certain individual categories of expense (e.g. physicians’ compensation,
employee and staff compensation and rent/facilities expense) are generally comparable.
Examining actual results for April 2019 (per the MBB), case volume of 839 cases, the general mix
of cases (procedures performed), revenue per case of $3,441 and gross profit of $2 million, are
all reasonably comparable to the forecast. Examining actual results for May 2019 (per the MBB),
we see that case volume of 845 cases and the general mix of cases are comparable to the
forecast, but actual revenue per case of $3,087 and gross profit of $1.85 million, are significantly
less than forecasted revenue per case of $3,413 and gross profit of $2.03 million, causing a
revenue shortfall of about $180,000 as compared to the forecast. Actual operating expenses and
corporate and overhead expenses also were about $160,000 higher than forecasted expenses,
causing an actual net loss of about $100,000, approximately $340,000 less than the $240,000 of
income forecasted for May 2019. Although a difference between actual results and forecasted
results of $340,000 is certainly capable of being “made up” by actual performance exceeding
forecasted performance through the balance of 2019 (June results were not yet available as of
the date of submission of this Report) a shortfall of that amount in one month, although
potentially explainable, does require a prudent, independent, objective evaluator to consider the
overall reliability of the forecast.

As an overview, Management has expended a great deal of effort to address replacement of
physicians in certain centers, including some of its most profitable centers, increasing the volume
of procedures performed, changing the mix of procedures performed in order to maximize
Medicare insurance reimbursements based upon reimbursement differentials that have
manifested over the past several years and aggressively managing expenses in both centers as
well as corporate/overhead expenses. There are, however, limitations to the success of these
efforts since, ultimately, the volume and mix of procedures performed depends upon the
demand in the market and the ability to attract demand in the market based on factors
differentiating the Company from its competitors, some of whom are in far better financial
                                                                                                    24
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                        Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 33 of 56



position and have greater resources. In addition, stimulation of demand also depends upon the
Company’s physicians’ ability to generate referrals, which often are based on the reputation of
the physicians (some of whom have been hired in the past six months) as well as the Company’s
reputation in the industry, which has been damaged by the DOJ settlement related to the
Medicare fraud publicity. Management continues to work hard to repair the damage done by the
DOJ matter and the derivative litigation, particularly with respect to alleviating physician and
employee concerns and hiring physicians to replace those that have left the Company. As with
many issues, the passage of time will ultimately be most impactful in improving the Company’s
reputation and restoring more enthusiasm to the Company’s physicians and employees.
However, the longer the derivative litigation continues, the more damaging the effect on the
Company’s financial position, its physicians and employees and ultimately, its reputation in the
industry.

A summary analysis of the cash flow forecast for the balance of 2019 and the year 2020 suggests
that the forecasted results for both 2019 and 2020 will be somewhat difficult to achieve. Viewing
the forecast from a “big picture” vantage point, the forecasted revenue and expense numbers
appear possible, if not plausible. However, a detailed analysis of each of the individual center
forecasts illustrate the following:

   •   The volume of cases (“procedures”) increase significantly in the second half of 2019 and
       in 2020, particularly in the number of PAD cases, which are significantly more profitable
       cases than other services performed by the Company, but which are far more dependent
       on physicians than other types of cases. All of the Company’s services require physician
       involvement, but PAD procedures not only involve more time and effort of physicians, but
       are often more dependent on external referrals than other types of cases. Assuming that
       there will be a significant increase in cases, especially PAD cases, also assumes that there
       will be: (1) replacement of physicians who have departed (or will depart) the Company;
       (2) enough physicians employed by the Company to perform these cases, particularly in
       centers performing the greatest volume of procedures; (3) enough referrals from external
       sources to meet the forecasted volume. The discussion above has focused on the DOJ
       matter and the derivative litigation as to the effect of these matters on physician
       departures (and ostensibly the ability to hire new physicians) and the negative effect on
       external referrals to the Company. In addition, several of the Company’s historically best
       centers have not yet replaced, are in the process of replacing or have just recently
       replaced the physicians that departed the Company in the past year. And, assuming that
       those physicians are hired, their success depends on the Company having hired the right
       physicians in each case and the physicians generating referrals as they attempt to “ramp
       up” the procedures in their respective centers.

   •   With respect to the five months ended May 31, 2019, total revenues in January, $3.1
       million, exceeded total revenue in each of the other four months, by amounts ranging


                                                                                                25
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 34 of 56



       from approximately $200,000-$500,000. Physician expense in January was $800,000. The
       forecast shows total revenues starting in October 2019 and continuing through December
       2019 to significantly begin exceeding January’s revenues of $3.1 million. However, total
       physician expense in October 2019 (and in fact for most months in 2019) is generally over
       $200,000 less than total physician expense in January 2019. This anomaly continues into
       2020, as total Company revenues for 2020 exceed total 2019 revenues by about 18%, yet
       total physician expense in 2020 exceeds total physician expense in 2019 by about 7%. This
       seeming anomaly is based upon the Company’s belief that their physicians are capable of
       producing significantly more revenue (possibly because of incentive payments). It might
       also implicitly assume that the physicians that are hired to replace those lost physicians,
       some of whom were among the best physicians in the Company, will also be capable of
       performing at the level at least as high as the former physicians and actually at a higher
       level than those physicians in some cases.

   •   The forecast assumes that a few of the Company’s more important centers will be
       refinanced and/or licensed to continue as ASCs. These matters are uncertain, particularly
       is Pennsylvania whose state agencies responsible for licensing have to date, acted in
       difficult fashion and seemingly shown a predisposition (to date) of making licensing
       difficult to achieve. This is not to suggest that the ultimate financing, construction and
       licensing of these centers will not happen, but merely to consider that these challenges
       may require significant more time than expected and thereby affect the achievability of
       the forecast as relates to these centers.

   •   The non-cash and one-time items are fairly set, but do make assumptions about cash flow
       required for continuing litigation and internal compliance, some of which may require
       significantly greater cash and Company resources than expected.

   •   The forecast assumes certain Medicare reimbursement rates in 2020, which may or may
       not materialize. The Company has shown the ability to forecast and anticipate
       reimbursement rates, as well as the ability to adapt to changes in reimbursement rates.
       However, predicting what the federal government will do has shown to be difficult,
       particularly in the current political climate.


To summarize, the forecasts provide a basis for evaluating the Company’s performance over the
next 1.5 years. It is difficult to forecast for the next month in a dynamic environment in which the
Company operates, let alone the next 1.5 years. The Company’s executive team is well informed
and capable. Notwithstanding, the ability to predict future periods in the industry in which the
Company operates, especially considering the numerous factors to which have previously been
alluded, would seem to be highly difficult and in this instance, has produced a result which seems
to be optimistic in the opinion of the Monitor.



                                                                                                 26
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                          Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 35 of 56



VI. Other Comments, Observations and Recommendations

   •   Notwithstanding the Company’s difficult financial position, the Company’s executive
       team with whom the Monitor has worked, including the Controller, Chief Operating
       Officer, Chief Compliance Officer and the CEO, have been cooperative, responded to all
       of the Monitor’s requests, and based on the Monitor’s interactions with them, have acted
       with integrity and shown competence and capability. The Team seems to fully understand
       the industry and environment in which the Company operates, the myriad challenges and
       issues that the Company is facing, and the Team appears to be addressing those issues,
       albeit most of those issues will require significant time and resources to resolve and some
       of those issues may not be capable of resolution;

   •   The Company’s process for the preparation of its financial statements requires significant
       revision. The trial balance to report process needs to be improved. The Company relies
       upon its external accountants to actually perform the final phase of the financial
       statement preparation including required adjustments. Therefore, this process is, as one
       would expect, delayed depending upon the time constraints of the external accountant.
       Much of the reason for this process is that the Controller’s time is at a premium because
       of the high percentage of his time devoted to daily and overall cash management.
       However, the Company might benefit from the ability to more closely monitor its
       operations and potentially address certain matters more quickly, were it to have the
       benefit of internal, fully adjusted monthly and quarterly financial statements (which are
       not formally prepared) and annual financial statements;

   •   The Company does prepare a monthly document entitled “Monthly Business Briefing”
       which contains a substantial amount of financial information, including performance
       metrics by center, physician, number and type of procedures performed and
       reimbursement information. This information is very valuable to the management of the
       Company and is heavily utilized by its executive team. The MBB might be more valuable
       to some extent if it was reconciled to the actual historical financial statements (it excludes
       certain expenses that are judgmentally selected) and were the total of revenues by case
       to actually equal the total revenues for services performed for the year.

   •   Somewhat because of the Company’s limited size and somewhat because of the initiative
       to reduce expenses, there are fewer individuals than would be optimal to maintain a
       system of “checks and balances” which is a hallmark of the best systems of internal
       control. This potentially subjects the Company to a greater likelihood of errors and/or
       misstatements in its financial reporting. However, this choice is ultimately a cost/benefit
       decision that the Company must make.

   •   Although Management’s forecasting process seems to be detailed and comprehensive,
       past forecasts have not always been reliable or consistent. There have been a multitude
       of forecasts prepared over the last several years and the forecasts seem to differ

                                                                                                  27
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                    Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 36 of 56



      depending upon their intended purpose e.g. potential sale of the Company, DOJ, etc. The
      forecasting process requires more consistency and less discretion.

  •   The Company has, over the period circa 2012 through 2017, but primarily in the earlier
      part of that period, sometimes “commingled” funds of various entities, including entities
      not owned by the Company. This practice is not appropriate and results in an internal
      control weakness that can materially negatively affect the Company.




                                                                                            28
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03        Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 37 of 56




                        EXHIBIT B
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 38 of 56



                                                          U.S. Department of Justice

                                                          United States Attorney

                                                          Eastern District of Pennsylvania

 Matthew E. K. Howatt, Assistant U.S. Attorney            615 Chestnut Street
 Direct Dial: (215) 861-8335                              Suite 1250
 Facsimile: (215) 861-8618                                Philadelphia, PA 19106-4476
 E-mail Address: matthew.howatt@usdoj.gov                 215-861-8200



                                                        March 1, 2021
Via Email
Stephen V. Falanga, Esquire
Christopher M. Hemrick, Esquire
Walsh Pizzi O’Reilly Falanga LLP
Chapter 11 Trustee for Vascular Access Centers, L.P.
SFalanga@walsh.law
chemrick@walsh.law

Joseph N. Argentina, Jr.
Faegre Drinker Biddle & Reath LLP
Counsel for William W. Gardner
Joseph.Argentina@faegredrinker.com

                  Re:       In re Vascular Access Centers, L.P., Case No. 19-bk-17117

Dear Counsel:
        The above-noted Debtor and certain related non-debtor corporations (collectively,
“VAC”) are parties to the Stipulation and Order of Settlement and Dismissal with the United
States of America (the “DOJ Settlement”), which was approved by the United States District
Court for the Southern District of New York on October 19, 2019 in Civil Case No. 12-5103.
The Debtor and the United States entered into a Stipulation and Consent Order (the “Bankruptcy
Stipulation”) authorizing the Debtor to honor and continue to perform under the DOJ Settlement,
which was approved by the United States Bankruptcy Court for the Eastern District of
Pennsylvania in the above-captioned case on June 11, 2020 (see docket number 395).
        Pursuant to the DOJ Settlement and the Bankruptcy Stipulation, VAC was obligated to
make two installment payments of $201,250 each, $402,500 in the aggregate, to the United
States by close of business on October 1, 2020 (extended by agreement until December 1, 2020)
and separately January 1, 2021. VAC has not paid any part of those installments. On October 2,
2020, the United States provided written notice of default to VAC. VAC and William W.
Gardner stipulated to VAC’s defaults in certain stipulations with the United States and agreed to
provide certain adequate protection (see docket numbers 595 and 656, the “Adequate Protection
Stipulations”). In exchange, the United States agreed to forbear from exercising its remedies,
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                       Desc
             Affidavit (Declaration of Trustee with Exhibits) Page 39 of 56
Counsel for VAC and William W. Gardner
Page 2


which forbearance could be revoked by the United States with five-days written notice to the
above-noted counsel.
       Pursuant that section 2 of the January 21, 2021 stipulation (see docket number 656), the
United States hereby provides notice that it revokes its forbearance and in five days intends to
exercise the remedies granted by the DOJ Settlement, the Bankruptcy Stipulation, and the
Adequate Protection Stipulations.


                                                    Sincerely,

                                                    JENNIFER ARBITTIER WILLIAMS
                                                    Acting United States Attorney




                                                    MATTHEW E. K. HOWATT
                                                    Assistant United States Attorney
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03        Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 40 of 56




                        EXHIBIT C
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                                    Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 41 of 56



                   In re Vascular Access Centers, L.P., Chapter 11 Bankruptcy
                             Equity and Asset Purchase Term Sheet

Endovascular Health Services, LLC, a Delaware limited liability company (“Buyer”), William
Whitfield Gardner (“Gardner”), and Stephen V. Falanga in his capacity as Chapter 11 Trustee
acting on behalf of Vascular Access Centers, L.P. (“Seller”, and together with Buyer and Gardner,
the “Parties”) are entering into this binding term sheet (this “Term Sheet”), dated as of March 22,
2021 (the “Effective Date”), setting forth the principal terms and conditions of Buyer’s acquisition
of the equity interests held by Seller in certain of its subsidiaries and/or certain other assets, in all
cases subject to (i) Buyer’s satisfactory completion of due diligence and (ii) the terms and
conditions hereof and the documentation of such transaction in a definitive equity and asset
purchase agreement in form reasonably satisfactory to the Parties. This Term Sheet constitutes a
binding contract and the Parties hereto intend to be legally bound hereby, subject to the terms and
conditions set forth herein and the Parties’ final negotiation and execution of the Purchase
Agreement (as defined below), and any ancillary documents related thereto. The Parties
acknowledge and agree that (i) Seller is subject to a chapter 11 bankruptcy proceeding filed against
Seller on November 12, 2019, that is currently pending before the United States Bankruptcy Court
for the Eastern District of Pennsylvania (the “Bankruptcy Court”) under Case No. 19-17117 (the
“Bankruptcy Case”), and (ii) this Term Sheet and the transactions contemplated herein are subject
to the Bankruptcy Court’s approval upon notice to required parties in interest under the Bankruptcy
Code.

    Structure of               The proposed acquisition will be structured as an acquisition to be
    Acquisition                effectuated pursuant to a definitive Equity and Asset Purchase
                               Agreement (the “Purchase Agreement”) by Buyer of all of the
                               Seller’s equity interests in, or substantially all assets of, certain of
                               Seller’s subsidiaries as set forth on Schedule A hereto (collectively,
                               the “Purchased Centers,” and each a “Purchased Center,” and the
                               equity interests to be acquired, collectively the “Acquired Equity
                               Interests”) and of certain other business assets and the assumption
                               of certain liabilities of Seller by Buyer necessary for the operation of
                               Seller and the Purchased Centers’ business (collectively as defined
                               below the “Acquired Assets”). The transactions contemplated by the
                               foregoing are hereinafter referred to as the “Transaction.”

    Purchase Price;            As consideration for the Acquired Assets (as defined below), upon
    Consideration              the consummation of the Transaction (the “Closing”), or at such
                               other time as specified below, Buyer and Gardner shall respectively
                               pay the following to or for the benefit of Seller (the “Purchase
                               Price”):
                                      On November 25, 2020, the Bankruptcy Court entered a
                                       Stipulation and Consent Order1 granting the United States

1
 Stipulation and Consent Order Pursuant to Sections 105(a), 361, 363, 507(b) and 553 of the Bankruptcy Code and
Local Bankruptcy Rule 9013-3 Granting the United States of America Adequate Protection with Respect to the
Quarterly Settlement Payment Due October 1, 2020 [Docket No. 596].
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 42 of 56



                                         Attorney’s Office for the Southern District of New York (the
                                         “DOJ”) a first priority, adequate protection lien (the
                                         “October Adequate Protection Lien”) against Seller’s assets
                                         to secure payment of the October 1, 2020 payment, in the
                                         amount of $201,250, due from Seller to the DOJ under that
                                         certain Stipulation and Order of Settlement and Dismissal
                                         entered into by and among Seller, certain of Seller’s
                                         subsidiaries and the DOJ, dated as of October 19, 2018 (the
                                         “DOJ Settlement Agreement”). Subsequently, Seller,
                                         Gardner and the DOJ agreed that the DOJ would be granted
                                         a substantially identical lien to secure payment of the
                                         January 1, 2021 payment, in the amount of $201,250, due
                                         from Seller to the DOJ under the DOJ Settlement Agreement
                                         (the “January Adequate Protection Lien,” together with the
                                         October Adequate Protection Lien, collectively, the
                                         “Adequate Protection Liens”).
                                         Pursuant to the agreements granting the Adequate Protection
                                         Liens, the DOJ agreed, among other things, to forbear from
                                         exercising its right to setoff accounts receivables due to be
                                         paid to all of the Seller’s center subsidiaries, including the
                                         Purchased Centers. On March 1, 2021, the DOJ notified
                                         Seller and Gardner that it was revoking its forbearance
                                         effective March 5, 2021.
                                         The Parties understand that (a) beginning March 5, 2021, the
                                         accounts receivables owed to the Seller’s subsidiaries,
                                         including the Purchased Centers, are being held by the
                                         Centers for Medicare and Medicaid Services (“CMS”) at the
                                         direction of the DOJ, and (b) upon the DOJ’s receipt of
                                         $402,500 in immediately available funds, the DOJ will cause
                                         the freeze to be released (“CMS Release”) with respect to the
                                         accounts receivables held by CMS that would have
                                         otherwise been paid to the Purchased Centers but for the
                                         hold (“Purchased Center Receivables”).
                                        Upon the occurrence of: (a) the DOJ’s confirmation that the
                                         CMS Release will cause the full amount of the Purchased
                                         Center Receivables to be released to the Purchased Centers,
                                         and (b) Bankruptcy Court approval of this Transaction,
                                         Buyer shall cause to be paid to the DOJ, on behalf of Seller,
                                         $402,500 in cash,2 which shall be paid in full and final

2
  The exact amount to be paid to the DOJ is subject to confirmation by the DOJ regarding the effects of the CMS
Release. If the CMS Release will release the full amount of the Purchased Center Receivables to the Purchased
Centers, then Buyer shall cause payment of the full $402,500. If the CMS Release will cause less than the full
amount of the Purchased Center Receivables to be released to the Purchased Centers, then Buyer shall cause
payment of an amount equal to (a) $402,500, minus (b) the amount of the Purchased Center Receivables not
released to the Purchased Centers. To the extent the amount paid by Buyer to the DOJ on behalf of Seller is less than


                                                         2
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                                        Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 43 of 56



                                         satisfaction of the Adequate Protection Liens (the “Adequate
                                         Protection Lien Payment”). At Closing, on behalf of Seller,
                                         $400,000 of the sale proceeds of the Transaction (the “DOJ
                                         Purchase Price Payment”), shall be paid to the DOJ in full
                                         and final satisfaction of any claim that the DOJ may have to
                                         any of the sale proceeds related to this Transaction under the
                                         DOJ Settlement Agreement.
                                        Gardner’s secured superpriority claim as a result of post-
                                         petition loans provided to Seller will be reduced by $297,500
                                         pursuant to section 363(k) of title 11 of the United States
                                         Code (the “Bankruptcy Code”).
                                        Buyer will assume the Assumed Liabilities (defined below).
                                        Buyer will be responsible for payment of the Cure Costs
                                         (defined below).
                                        Gardner will provide the Additional Post-Petition Financing
                                         (defined below).

 Acquired Assets                Acquired Assets
                                Subject to the terms and conditions of the Purchase Agreement,
                                subject to Bankruptcy Court approval, Buyer shall purchase from
                                Seller and Seller shall sell to Buyer all of Seller’s right, title and
                                interest, free and clear of all liens, claims, and interests (other than
                                customary permitted liens to be set forth in the Purchase
                                Agreement), in and to the Acquired Assets (as defined below).
                                The Acquired Assets shall be defined as the assets of Seller
                                necessary for the operation of the Purchased Centers (the
                                “Business”), including the following assets listed herein
                                (collectively, the “Acquired Assets”); provided that, the Acquired
                                Assets shall not include the Excluded Assets (as defined below):
                                        Substantially all of the assets of, or all of the Acquired
                                         Equity Interests in, the Purchased Centers;
                                        additional physical assets (machinery, equipment, furniture,
                                         furnishings, appliances, leasehold improvements, supplies,
                                         and trade fixtures) owned by Seller, including such items
                                         listed in the Purchase Agreement required to operate the
                                         Purchased Centers;
                                        such executory contracts and/or unexpired leases of Seller
                                         necessary for the operation of the Business as set forth in the

$402,500.00, Buyer shall pay the difference to Seller at the same time as the payment to the DOJ and the funds will
be subject to the same restrictions as the Seller’s Use of the receivables of the Purchased Centers during the Gap
Period as described below.



                                                         3
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                       Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 44 of 56



                             Purchase Agreement (collectively, the “Assumed
                             Agreements”), subject to procedures consistent with section
                             365 of the Bankruptcy Code and approved by the
                             Bankruptcy Court for the assumption and assignment of such
                             Assumed Agreements in any order approving the
                             Transaction;
                            all security deposits or pre-paid expenses associated with the
                             Acquired Assets;
                            all accounts receivable of the Purchased Centers in the
                             possession or control of Seller or any of the Purchased
                             Centers, as of the Closing;
                            to the extent transferable, all rights and obligations under or
                             arising out of all insurance policies relating to the Acquired
                             Assets or Assumed Liabilities (as defined below), including,
                             without limitation, casualty and loss, medical malpractice,
                             and business interruption insurance policies coverage;
                            all personnel files for transferred employees in the
                             possession or control of Seller except as prohibited by
                             applicable law;
                            all medical and other records related to the Purchased
                             Centers’ patients and procedures in the possession or control
                             of Seller except as prohibited by applicable law such that
                             Purchaser shall be the “custodian” of such information under
                             applicable healthcare law;
                            all licenses needed to operate the Purchased Centers;
                            all of Seller’s books and records that relate to the operation
                             of the Purchased Centers and all books and records of the
                             Purchased Centers in the possession or control of Seller;
                            all of Seller’s rights, title and interest in and to all intangible
                             assets and intellectual property of the Seller, including all
                             intangible assets and intellectual property that relate to the
                             Business, the Acquired Equity Interests, or the operations of
                             the Purchased Centers; and
                            the existing bank accounts of the Purchased Centers as of the
                             Closing (“Acquired Bank Accounts”).

Excluded Assets       The Excluded Assets shall be defined as all of the assets of Seller
                      that are not the Acquired Assets, including without limitation:
                            all causes of action, including without limitation:
                                 o any and all avoidance, recovery, subordination claims
                                   or causes of action of Seller under Sections 544


                                           4
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                      Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 45 of 56



                                      through 553 of the Bankruptcy Code or under
                                      applicable Law arising under the Bankruptcy Code,
                                  o all rights and/or recoveries against any current or
                                    former directors, officers, members, partners, interest
                                    holders, shareholders, managers, advisors or other
                                    professionals of Seller and/or its subsidiaries
                                    including without limitation the Derivative Action;
                             any contract or lease that is not an Assumed Agreement;
                             any assets of any “Seller Benefit Plan”;
                             any security deposits or pre-paid expenses paid prior to the
                              Closing Date (as defined below) and not associated with the
                              Acquired Assets;
                             any rights and obligations under insurance policies that are
                              not Acquired Assets; and
                             Equity in the Seller’s subsidiaries other than the Acquired
                              Equity Interests.

Assumed Liabilities    To the extent Buyer purchases the equity of a Purchased Center,
                       Buyer shall assume the following liabilities of Seller (to the extent
                       not paid prior to the Closing), or to the extent otherwise set forth in
                       the Purchase Agreement:
                             all liabilities under the Acquired Assets arising in the
                              ordinary course of business of the Purchased Centers;
                             all liabilities under the Assumed Agreements arising in the
                              ordinary course of business of the Purchased Centers; and
                             all liabilities under section 365 of the Bankruptcy Code
                              required to cure monetary defaults under any of the Assumed
                              Agreements as determined by procedures set forth in any
                              order approving the Transaction (“Cure Costs”);
                       provided, however, that the Assumed Liabilities shall not include
                       any Excluded Liabilities (as defined below).

Excluded Liabilities   Buyer shall not be obligated to assume, and will not assume, any
                       liabilities of Seller that are not Assumed Liabilities, including the
                       following liabilities of Seller or of any predecessor of Seller,
                       whether incurred or accrued before or after the Closing (collectively,
                       the “Excluded Liabilities”):
                             any liability not relating to the Acquired Assets, including
                              any liability exclusively or primarily arising out of the
                              Excluded Assets;




                                            5
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                    Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 46 of 56



                            any liability of Seller in respect of any contracts or leases
                             that are not Assumed Agreements;
                            all “Seller Benefit Plans” to be defined in the Purchase
                             Agreement (including all assets, trusts, insurance policies
                             and administration service contracts related thereto);
                            Other than the liabilities of the Purchased Centers to the
                             extent the Bankruptcy Court does not provide otherwise in
                             the Approval Order, all of Seller’s liabilities relating to
                             litigation, claims, actions, suits, arbitrations, litigation
                             matters, proceedings or investigations (in each case whether
                             involving private parties, governmental authorities, or
                             otherwise) involving, against, or affecting any Acquired
                             Asset, Seller or any assets or properties of Seller,
                             commenced, filed, or initiated before or after the Closing and
                             relating to facts, events or circumstances arising or occurring
                             before the Closing, including any liabilities arising out of or
                             relating to the DOJ Settlement Agreement; and
                            all of Seller’s liabilities arising under environmental laws
                             relating to facts, events or circumstances arising or occurring
                             before the Closing.

Reps/Warranties       The Purchase Agreement shall include representations and
                      warranties of the parties customary to transactions of this nature,
                      including the representation and warranties to the effect that:
                            Each of the non-individual Parties is duly organized in their
                             respective states of organization;
                            The Transaction has been duly authorized by each of the
                             Parties upon approval by the Bankruptcy Court;
                            All federal, state and local tax returns required to be filed by
                             Seller or any Purchased Center for the calendar year 2019
                             have been filed and that in the event of an audit by federal
                             state or local tax authorities affecting the Business and a
                             determination that additional taxes are due for any years
                             prior to the Closing Date, Seller will pay said additional
                             taxes due.;
                            Seller shall be responsible for all loans, liens, judgments,
                             accounts payable and other financial obligations of the
                             Business other than the Assumed Liabilities; Buyer is not
                             purchasing or acquiring in any manner the debts, liabilities,
                             contracts or other obligations of Seller or the Business,
                             except to the extent specifically set forth herein, if any; and




                                           6
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                      Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 47 of 56



                              Buyer’s professionals shall be consulted during Seller’s
                               preparation and filing of federal, state and local tax returns
                               for the Purchased Centers for the calendar year 2020;

Closing                 Subject to the satisfaction of all conditions to closing and other
                        terms and conditions of the Purchase Agreement, the Closing of the
                        Transaction shall take place on a business day immediately
                        following the entry of a sale order by the Bankruptcy Court and
                        satisfaction of the other conditions to Closing set forth below, unless
                        extended as directed by the Bankruptcy Court with prior notice to
                        Buyer or as mutually agreed by the Parties. The date on which the
                        Closing occurs is referred to in this Term Sheet as the “Closing
                        Date.”
                        Notwithstanding the occurrence of the Closing Date on any other
                        date, upon the occurrence of the Closing Date on any date, the
                        Transaction will be deemed to have been fully consummated and the
                        Closing Date will be deemed to have occurred “as of” the date of
                        entry of the Approval Order (defined below) for all purposes other
                        than with respect to provisions in this Term Sheet or the Purchase
                        Agreement that expressly address rights and obligations between the
                        Effective Date of this Term Sheet and the Closing Date.


Conditions to Closing   The obligations of Buyer and Gardner to proceed with the Closing
                        under the Purchase Agreement shall be conditioned upon the
                        following, which shall be completed to the satisfaction of Buyer and
                        Gardner unless otherwise waived by Seller, Buyer and Gardner:
                              The CMS Release shall have occurred and the DOJ and
                               CMS have ceased all holds and offsets of the Purchased
                               Center Receivables;
                              All governmental, regulatory and other material third party
                               approvals, notifications, filings, licenses, waivers,
                               authorizations and consents, including Bankruptcy Court
                               approvals and health care related regulatory approvals and
                               licenses, necessary or required for the consummation of the
                               Transaction (“Approvals”) shall have been obtained, not be
                               subject to unfulfilled conditions and be in full force and
                               effect, and all applicable waiting periods shall have expired
                               without any action being taken or threatened in writing by
                               any governmental entity that would restrain, prevent or
                               otherwise impose materially adverse conditions on the
                               Transaction or, alternatively, the Parties have agreed (such
                               agreement shall not be unreasonably withheld) to a strategy
                               to obtain such Approvals after the Closing;



                                             7
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                    Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 48 of 56



                         •   There shall not be in effect any order by a governmental body
                             of competent jurisdiction or other governmental litigations or
                             investigations (or written communications threatening the
                             same) challenging the validity or restraining, enjoining or
                             otherwise prohibiting the consummation of the Transaction,
                             or enjoining, restraining or prohibiting the Purchase
                             Agreement or the consummation of the Transaction;
                         •   The applicable parties shall have executed the Purchase
                             Agreement and all applicable ancillary documents;
                         •   The Bankruptcy Court shall have entered an order approving
                             the Transaction in accordance with the Purchase Agreement,
                             free and clear of all liens, judgments, or encumbrances of any
                             kind or nature pursuant to section 363 of the Bankruptcy
                             Code (and any other provisions of the Bankruptcy Code
                             deemed applicable by the Bankruptcy Court) (the “Approval
                             Order”) in form and substance acceptable to Buyer, and the
                             Approval Order shall have become a final order and not be
                             subject to stay or appeal on or before April 15, 2021;
                         •   As of the Closing Date, there shall have been no material
                             adverse change in the Business (as defined in the Purchase
                             Agreement);
                         •   Seller, Buyer, and the DOJ shall have executed a settlement
                             and release agreement, in form reasonably satisfactory to
                             Buyer, pursuant to which the DOJ shall release Buyer and the
                             Purchased Centers from any liabilities or obligations under,
                             relating to or arising from the DOJ Settlement Agreement and
                             such agreement has been approved by final order of the
                             United States District Court for the Southern District of New
                             York (if necessary) and the Purchased Centers are released
                             from all liabilities under the DOJ Settlement Agreement;
                             provided, however, the settlement and release agreement will
                             not release any obligations of the Seller or Purchased Centers
                             under that certain Corporate Integrity Agreement between
                             certain of the VAC Defendants (as defined in the DOJ
                             Settlement Agreement) and the Office of Inspector General
                             of the U.S. Department of Health and Human Services;
                         •   Seller shall have delivered to Buyer a true, correct and
                             complete list identifying all of the minority interest holders of
                             the Purchased Centers;
                         •   Seller shall have transferred to the Acquired Bank Accounts
                             any cash on account of receivables of the Purchased Centers
                             still in Seller’s possession;




                                          8
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                   Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 49 of 56



                            Buyer shall have completed its due diligence and such
                             diligence does not include a significant and previously
                             undisclosed liability or detrimental circumstance, and such
                             diligence shall include, but not be limited to, Seller’s
                             delivery to Buyer of the following documents and
                             information to the extent reasonably available:
                                 o A current list of the minority interest holders of the
                                   Purchased Centers
                                 o A list identifying all known liabilities of the
                                   Purchased Centers;
                                 o A list of all of the current employees of Seller and the
                                   Purchased Centers;
                                 o A list of executory contracts and unexpired leases
                                   required for the operation of the Business, together
                                   with estimated cure costs for each; and
                                 o Copies of any employment agreements between any
                                   personnel at Seller or the Purchased Centers,
                                   including physicians and nurse practitioners, related
                                   to the performance of their duties at Seller or the
                                   Purchased Centers; and
                            The Closing shall have occurred on or before April 15, 2021
                             unless otherwise agreed to in writing by Buyer and Seller.

Covenants             The Purchase Agreement shall contain covenants of the Parties
                      customary to transactions of this nature, and consistent with any
                      applicable orders of the Bankruptcy Court, but including, without
                      limitation:
                            Conduct of business covenants, including that Seller shall
                             not sell or otherwise transfer any inventory and equipment at
                             the Purchased Centers, other than in the ordinary course of
                             business;
                            Access to information covenants, including, without
                             limitation, reasonable access to the properties, books and
                             records (including business and medical records, to the
                             extent permitted by applicable law) of Seller, the Purchased
                             Centers and to the management of Seller;
                            Reporting and information rights covenants;
                            Covenants requiring Seller to preserve all business and
                             medical records of Seller and the Purchased Centers;




                                          9
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                                         Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 50 of 56



                                        Covenants imposing an obligation on Seller to use
                                         commercially reasonable effort to obtain consents to
                                         assignments;
                                        Covenants imposing an obligation on Seller to use
                                         commercially reasonable efforts to assist Buyer in obtaining
                                         all necessary regulatory approvals and licenses necessary for
                                         the operation of the Purchased Centers post-Closing; and
                                        A covenant imposing an obligation on Buyer to extend offers
                                         of employment, effective as of the Closing Date, to the
                                         individuals set forth on a Schedule to be attached to the
                                         Equity and Asset Purchase Agreement.



    Additional Material                 Post-Petition Financing. Gardner shall extend to Seller
    Terms and                            immediately upon the execution of this Term Sheet, to the
    Agreements                           extent not previously extended to Seller prior to the date
                                         hereof, an additional3 $250,000 in credit under, and pursuant
                                         to, the existing Fifth Final Post-Petition Financing Order4
                                         (the “Additional Post-Petition Financing”), which extension
                                         of credit will increase the total amount of Post-Petition
                                         financing extended by Gardner to Seller to a total principal
                                         amount of $3,500,000.
                                        Transition Services Agreement/Additional Financing.
                                         Given the exigencies relating to the current operations of the
                                         Seller and the Purchased Centers and in order to ensure an
                                         orderly transition of the Business to Buyer, the Buyer and
                                         Seller shall enter into a Transition Services Agreement
                                         (“TSA”), in a form which will be approved by the
                                         Bankruptcy Court and which shall be filed with the
                                         Bankruptcy Court prior to the hearing on the Approval
                                         Order, which shall provide for the following:
                                              o The TSA will be effective from the date of entry of
                                                the Approval Order until the Closing Date (“Gap
                                                Period”);
                                              o The Buyer or its affiliates shall provide management
                                                services to the Purchased Centers during the Gap
                                                Period, including without limitation, human


3
 Prior to the Effective Date of this Term Sheet, Gardner funded $150,000 to Seller in connection with this
Transaction as authorized by the Fifth Post-Petition Financing Order.
4
 “Fifth Post-Petition Financing Order” means the Final Order Authorizing Chapter 11 Trustee, on Behalf of the
Debtor, to Enter into Fifth Post-Petition Credit Agreement with William Whitfield Gardner and to Obtain Post-
Petition Financing, and Granting Liens, Security Interests and Other Relief [Docket No. 639].


                                                        10
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                                       Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 51 of 56



                                                 resources and payroll, accounting, financial controller
                                                 functions, operations and IT functions, as set forth in
                                                 the TSA;
                                             o The Buyer or Gardner may make one or more loans
                                               to the Seller to be used exclusively to support
                                               operations at the Purchased Centers during the Gap
                                               Period on such terms being substantially identical to
                                               the loans made pursuant to the Fifth Post-Petition
                                               Financing Order (“Purchased Center Loans”);
                                               provided, however, any such financing shall not
                                               increase the Professional Fee Carve-Out (as defined
                                               in the Post-Petition Financing Orders); and
                                             o The Seller’s obligations related to the Purchased
                                               Center Loans shall be assumed by the Purchased
                                               Centers at Closing.


                                       Carve Out Cap. The Approval Order shall provide that the
                                        Professional Fee Carve Out, as defined in the Final Post-
                                        Petition Financing Orders5, shall be capped at an aggregate
                                        of $875,000, plus (i) all fees required to be paid to the Clerk
                                        of the Bankruptcy Court; and (ii) all statutory fees payable to
                                        the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6) and 28
                                        U.S.C. § 156(c) effective as of the Closing.
                                       Buyer Reimbursement. In the event that Buyer is not the
                                        successful bidder in the Transaction, Seller shall reimburse
                                        to Gardner and Buyer, as applicable, (a) the DOJ Adequate
                                        Protection Payment, and (b) reasonable costs and expenses
                                        (including attorneys’ fees) incurred in connection with the
                                        Transaction as approved by the Bankruptcy Court.
                                       Buyer Administrative Claim. Should Closing not occur as
                                        a result of the failure of a closing condition to be satisfied,
                                        Buyer shall hold a $402,500 allowed administrative claim

5
  “Final Post-Petition Financing Orders” means, collectively, the following Orders of the Bankruptcy Court: (i)
Final Order Authorizing Chapter 11 Trustee, on Behalf of the Debtor, to Enter into Post-Petition Credit Agreement
with William Whitfield Gardner and to Obtain Post-Petition Financing, and Granting Liens, Security Interests and
Other Relief [Docket No. 357]; (ii) Final Order Authorizing Chapter 11 Trustee, on Behalf of the Debtor, to Enter
into Second Post-Petition Credit Agreement with William Whitfield Gardner and to Obtain Post-Petition Financing,
and Granting Liens, Security Interests and Other Relief [Docket No. 461]; (iii) Final Order Authorizing Chapter 11
Trustee, on Behalf of the Debtor, to Enter into Third Post-Petition Credit Agreement with William Whitfield
Gardner and to Obtain Post-Petition Financing, and Granting Liens, Security Interests and Other Relief [Docket
No. 520]; (iv) Final Order Authorizing Chapter 11 Trustee, on Behalf of the Debtor, to Enter into Fourth Post-
Petition Credit Agreement with William Whitfield Gardner and to Obtain Post-Petition Financing, and Granting
Liens, Security Interests and Other Relief [Docket No. 562]; and (v) Final Order Authorizing Chapter 11 Trustee,
on Behalf of the Debtor, to Enter into Fifth Post-Petition Credit Agreement with William Whitfield Gardner and to
Obtain Post-Petition Financing, and Granting Liens, Security Interests and Other Relief [Docket No. 639].


                                                       11
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                   Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 52 of 56



                             pursuant to section 503(b)(1)(A) of the Bankruptcy Code on
                             account of its payment of the DOJ Adequate Protection
                             Payment.
                         •   DOJ Administrative Claim. In the event that the DOJ does
                             not receive an amount equal to the DOJ Purchase Price
                             Payment upon the Closing of the Transaction or the Closing
                             of an alternative transaction with an alternative bidder, the
                             DOJ shall hold an allowed administrative claim pursuant to
                             section 503(b)(1)(A) of the Bankruptcy Code in an amount
                             equal to the accounts receivable received by the Purchased
                             Centers between the Effective Date of this Term Sheet and
                             the earlier of (a) the date the DOJ exercises its setoff rights
                             with respect to the Purchased Centers, and (b) April 15,
                             2021.
                         •   Seller’s Use of Receivables of the Purchased Centers
                             During Gap Period. During the Gap Period, Seller shall
                             use the accounts receivable of the Purchased Centers to
                             support operations at the Purchased Centers and those
                             expenses of Seller necessary for the operation of the
                             Business. During the Gap Period, the accounts receivable of
                             the Purchased Centers shall not be used to pay professionals
                             retained under Section 330 of the Bankruptcy Code.

Bid Procedures        Given the exigencies relating to the current operations of the Debtor
                      and the Purchased Centers including substantial accrued known and
                      potential liabilities, the Parties intend to proceed by way of an
                      expedited private sale under Section 363 of the Bankruptcy Code.
                      In the event an objection to proceeding by expedited private sale is
                      sustained by the Bankruptcy Court and/or a competing bid for the
                      Acquired Assets on substantially the same terms as set forth herein
                      in the discretion of the Seller, any alternative bidder’s initial
                      competing bid must be in an amount equal to or greater than
                      $1,500,000 plus Buyer’s reasonable costs and expenses (including
                      attorneys’ fees) incurred in connection with the Transaction as
                      approved by the Bankruptcy Court.

Expedited Sale        No later than one day after the execution and delivery of this Term
Motion                Sheet and approval from the DOJ, Seller shall file an expedited sale
                      motion based on this Term Sheet (the “Sale Motion”) seeking entry
                      of the Approval Order. Seller shall seek to schedule the hearing on
                      the Sale Motion on an expedited basis to occur no later than March
                      31, 2021 subject in all respects to the Bankruptcy Court’s approval.

Term and              Unless otherwise agreed by the Parties in writing or provided herein,
Termination           this Term Sheet will be in effect from the Effective Date until the
                      earliest of (a) execution of the Purchase Agreement by the Parties,


                                          12
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                      Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 53 of 56



                         or (b) March 31, 2021, whereupon this Term Sheet shall
                         automatically terminate and be of no further force and effect.

Jurisdiction             Any dispute arising from the terms of this Term Sheet or the
                         Purchase Agreement shall be resolved in the Bankruptcy Court.

Governing Law            This Term Sheet and the Purchase Agreement shall be governed by
                         and construed in accordance with the laws of the state of Delaware,
                         without giving effect to the principles of the conflicts of laws.

Time is of the essence   Time is of the essence in the performance of each and every
                         obligation of this Term Sheet.


                                 [Signature Pages Follow]




                                             13
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03              Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 54 of 56



IN WITNESS WHEREOF, the undersigned Parties have duly executed this Term Sheet as of the
date first above written.



ENDOVASCULAR HEALTH SERVICES, LLC



By:__________________________
Name:
Title:


VASCULAR ACCESS CENTERS, L.P.



By:__________________________
Name: Stephen V. Falanga
Title: Chapter 11 Trustee


WILLIAM WHITFIELD GARDNER



By:__________________________
Name: William Whitfield Gardner
Title: Individual
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03              Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 55 of 56



IN WITNESS WHEREOF, the undersigned Parties have duly executed this Term Sheet as of the
date first above written.



ENDOVASCULAR HEALTH SERVICES, LLC



By:__________________________
Name:
Title:


VASCULAR ACCESS CENTERS, L.P.



By:__________________________
Name: Stephen V. Falanga
Title: Chapter 11 Trustee


WILLIAM WHITFIELD GARDNER



By:__________________________
Name: William Whitfield Gardner
Title: Individual
Case 19-17117-amc Doc 701-1 Filed 03/26/21 Entered 03/26/21 23:31:03                   Desc
           Affidavit (Declaration of Trustee with Exhibits) Page 56 of 56



                                              Schedule A

                                           Purchased Centers



                               Subsidiaries/Centers         Seller’s Equity Interest

                      1. Vascular Access Center of               78.723404%
                         Bolivar County LLC

                      2. Vascular Access Center of New             64.4799%
                         Orleans LLC

                      3. Vascular Access Center of North           81.959%
                         Shore Louisiana LLC

                      4. Vascular Access Center of Prince            100%
                         George County LLC

                      5. Vascular Access Center of                 62.993%
                         Southern Maryland LLC

                      6. Vascular Access Center of               85.362161%
                         Atlantic County




ACTIVE.126405416.13
